Exhibit 10.22 to 2008 10-K

CONVERGYS CORPORATION

PENSION PLAN

(EGTRRA RESTATEMENT)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

SECTION 1 NAME AND PURPOSE OF PLAN

   1

SECTION 2 GENERAL

   1

SECTION 3 CREDITED SERVICE

   4

SECTION 4 ELIGIBILITY AND PARTICIPATION

   7

SECTION 5 RETIREMENT BENEFITS

   8

SECTION 6 DEATH BENEFITS

   16

SECTION 7 LIMITATIONS ON BENEFITS

   18

SECTION 8 CONTRIBUTIONS

   27

SECTION 9 ADMINISTRATION OF THE PLAN

   27

SECTION 10 TRUST

   30

SECTION 11 TRANSITION GROUP PARTICIPANTS; DEATH BENEFIT PLAN; TRANSFERS

   30

SECTION 12 CERTAIN RIGHTS AND OBLIGATIONS OF THE COMPANY

   33

SECTION 13 MERGER, CONSOLIDATION OR TRANSFER

   34

SECTION 14 NONALIENATION OF BENEFITS

   37

SECTION 15 AMENDMENTS

   37

SECTION 16 MISCELLANEOUS

   38

SECTION 17 TOP-HEAVY PROVISIONS

   41

SECTION 18 MINIMUM DISTRIBUTION REQUIREMENTS

   44

SECTION 19 EFFECTIVE DATES

   49



--------------------------------------------------------------------------------

CONVERGYS CORPORATION

PENSION PLAN

SECTION 1

NAME AND PURPOSE OF PLAN

1.1 Name of Plan. The plan set forth herein is the Convergys Corporation Pension
Plan (the “Plan”).

1.2 Purpose. The Plan is a plan intended to qualify under Section 401(a) of the
Internal Revenue Code of 1986, as amended (the “Code”).

SECTION 2

GENERAL

2.1 Defined Terms. For purposes of the Plan, the following terms shall have the
meaning hereinafter set forth unless a different meaning is required by the
context:

2.1.1 “Affiliated Employer” means the Company, each corporation which is a
member of a controlled group of corporations (within the meaning of
Section 414(b) of the Code) which includes the Company, each trade or business
(whether or not incorporated) which is under common control (as defined in
Section 414(c) of the Code) with the Company, each member of an affiliated
service group (within the meaning of Section 414(m) of the Code) which includes
the Company, and each other entity required to be aggregated with the Company
under Section 414(o) of the Code.

2.1.2 “Approved Absence” means an absence from active service with an Affiliated
Employer by reason of a vacation or leave of absence approved by the Affiliated
Employer, any absence from active service with an Affiliated Employer while
employment rights with the Affiliated Employer are protected by law and any
other absence from active service with an Affiliated Employer which does not
constitute a termination of employment with the Affiliated Employer under rules
adopted by the Affiliated Employer and applied in a uniform and
nondiscriminatory manner.

2.1.3 “CBI Plan Beneficiary” means the beneficiary of a person (a) who died
prior to January 1, 1999, (b) who was a participant in the Cincinnati Bell
Pension Plan (“CBPP”) or Cincinnati Bell Management Pension Plan (“CBMPP”) at
the time of his death and (c) whose last employment as a common law employee of
any direct or indirect subsidiary of Cincinnati Bell Inc. was with Convergys
Information Management Group, Convergys Customer Management Group Inc. or any
direct or indirect subsidiary of either of those corporations.

 

1



--------------------------------------------------------------------------------

2.1.4 “CBI Plan Participant” means a person who was a participant in CBPP or
CBMPP on December 31, 1998 and (a) who, on January 1, 1999, is an Employee or
(b) whose last employment as a common law employee of any direct or indirect
subsidiary of Cincinnati Bell Inc. prior to January 1, 1999 was with Convergys
Information Management Group, Convergys Customer Management Group Inc. or any
direct or indirect subsidiary of either of those corporations.

2.1.5 “Committee” means the Convergys Corporation Employee Benefits Committee.

2.1.6 “Company” means Convergys Corporation.

2.1.7 “Covered Employee” means a person who is an Employee of a Participating
Company, subject to the following:

(a) The term “Covered Employee” shall not include a person who is a “leased
employee” within the meaning of Section 414(n) of the Code. For purposes of the
preceding sentence, the term “leased employee” means any person (other than an
employee of the recipient) who pursuant to an agreement between the recipient
and any other person (leasing organization) has performed services for the
recipient (or for the recipient and related persons determined in accordance
with Section 414(n)(6) of the Code) on a substantially full-time basis for a
period of at least one year, and such services are performed under primary
direction or control by the recipient.

(b) The term “Covered Employee” shall not include a person who is classified as
a job bank employee; provided, however, that if a job bank employee becomes a
Covered Employee on or prior to July 27, 1999, his service as a job bank
employee shall be deemed to have been service as a Covered Employee.

(c) The term “Covered Employee” shall not include an Employee who is a co-op or
intern; provided that if a co-op or intern becomes a Covered Employee, his
service as a co-op or intern shall be deemed to have been service as a Covered
Employee.

(d) The term “Covered Employee” shall not include any person (other than a
Foreign Service Employee) who is employed at a location which is not within one
of the States of the United States or any person who is a Rotational Employee.
For purposes of this Section 2.1.7(d), “Foreign Service Employee” means an
Employee who is a citizen of the United States and who has been classified by
the Participating Company which employs him as a Foreign Service Employee and
“Rotational Employee” means an Employee who is a nonresident alien employed
within one of the States of the United States for a period not expected to
exceed three years.

(e) The term “Covered Employee” shall not include any employee who is covered by
a collective bargaining agreement that does not specifically provide for
coverage under the Plan.

(f) The term “Covered Employee” shall not include any person who is not
classified by an Affiliated Employer as a common law employee of an Affiliated
Employer even if a court or administrative agency determines that such
individual is a common law employee and not an independent contractor.

 

2



--------------------------------------------------------------------------------

(g) The term “Covered Employee” shall not include a person who is employed by
Encore Receivable Management, Inc. and is classified as a collector unless
(i) immediately prior to the date such person became employed by Encore
Receivable Management, Inc. as a collector, he was employed by Convergys
Customer Management Group Inc., or (ii) such individual is employed at a
location where agent level employees of Convergys Customer Management Group Inc.
are also employed.

(h) The term “Covered Employee” shall not include a person who is classified as
a temporary employee.

2.1.8 “Employee” means any person who is employed as a common law employee of an
Affiliated Employer, including any such person who is absent from active service
with an Affiliated Employer by reason of an Approved Absence.

2.1.9 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

2.1.10 “Mandatory Portability Agreement” means that agreement, effective
January 1, 1985, between and among Cincinnati Bell Telephone Company and certain
other companies to comply with the mandatory portability provisions of the
Deficit Reduction Act of 1984 and which provides for the portability of benefits
with respect to certain employees who terminate employment with one company
subject to the agreement and subsequently commence employment with another
company subject to the agreement.

2.1.11 “Normal Retirement Date” means (a) in the case of an Employee who first
became a Participant in CBPP or CBMPP prior to January 1, 1988, the Employee’s
65th birthday and (b) in the case of any other Employee, the later of (i) the
Employee’s 65th birthday or (ii) the fifth anniversary of the earliest of the
date the Employee first became a Participant in the Plan, the date the Employee
first became a participant in CBPP or the date the Employee first became a
Participant in CBMPP.

2.1.12 “Plan Year” means the calendar year.

2.1.13 “Participant” means a person who becomes a Participant on or after
January 1, 1999 in accordance with the provisions of Section 4 and who remains a
Participant under the Plan.

2.1.14 “Participating Company” means the Company, Convergys Information
Management Group, Convergys Customer Management Group Inc., Convergys CMG Utah,
Inc., Encore Receivable Management, Inc., Convergys Learning Solutions, Inc.,
Finali Corporation, and Convergys Government Solutions LLC. If a Participating
Company ceases to be an Affiliated Employer, it shall thereupon cease to be a
Participating Company.

2.1.15 Reserved.

 

3



--------------------------------------------------------------------------------

2.1.16 The “Required Beginning Date” of a Participant who is not a “5-percent
owner” is the first day of April of the calendar year following the calendar
year in which the later of the date he ceases to be an Employee or attainment of
age 70-1/2 occurs. The “Required Beginning Date” of a Participant who is a
“5-percent owner” is the first day of April following the calendar year in which
the Participant attains age 70-1/2. A Participant is a “five percent owner” if
he is a five percent owner, as defined in Code Section 416(i) and determined in
accordance with Code Section 416, but without regard to whether the Plan is
top-heavy, for the Plan Year ending with or within the calendar year in which
the Participant attains age 70 1/2. The Required Beginning Date of a Participant
who is a “five percent owner” hereunder shall not be redetermined if the
Participant ceases to be a five percent owner as defined in Code Section 416(i)
with respect to any subsequent Plan Year.

2.1.17 “Trust” means Convergys Corporation Pension Trust.

2.1.18 “Trustee” means the person or corporation serving as Trustee of the
Trust.

2.2 Gender and Number. For purposes of the Plan and Trust, words used in any
gender shall include all other genders, the singular the plural and the plural
the singular, as the context may require.

SECTION 3

CREDITED SERVICE

3.1 Hour of Service. An Employee’s “Hours of Service” to be counted for purposes
of the Plan shall be computed as follows, subject to the rules contained in 29
CFR Sec. 2530.200b-2(b) and (c) (which are incorporated herein by reference):

3.1.1 One Hour of Service shall be credited for each hour for which an Employee
is paid, or entitled to payment, by any Affiliated Employer for the performance
of duties during the applicable computation period.

3.1.2 One Hour of Service shall be credited for each hour for which an Employee
is paid, or entitled to payment, by an Affiliated Employer on account of a
period of time during which no duties are performed (irrespective of whether the
employment relationship has terminated) due to vacation, holiday, illness,
incapacity (including disability), layoff, jury duty, military duty or leave of
absence. Notwithstanding the preceding sentence:

(a) No more than 501 Hours of Service are required to be credited under this
Section 3.1.2 to an Employee on account of any single continuous period during
which the Employee performs no duties (whether or not such period occurs in a
single computation period);

(b) An hour for which an Employee is directly or indirectly paid, or entitled to
payment, on account of a period during which no duties are performed is not
required to be credited to the Employee if such payment is made or due under a
plan maintained solely for the purpose of complying with applicable workers’
compensation, or unemployment compensation or disability insurance laws; and

 

4



--------------------------------------------------------------------------------

(c) Hours of Service are not required to be credited for a payment which solely
reimburses an Employee for medical or medically related expenses incurred by the
employee.

For purposes of this Section 3.1.2, a payment shall be deemed to be made by or
due from an Affiliated Employer regardless of whether such payment is made by or
due from an Affiliated Employer directly, or indirectly through, among others, a
trust fund, or insurer, to which the Affiliated Employer contributes or pays
premiums and regardless of whether contributions made or due to the trust fund,
insurer or other entity are for the benefit of particular Employees or are on
behalf of a group of Employees in the aggregate.

3.1.3 An Hour of Service shall be credited for each hour for which back pay,
irrespective of mitigation of damages, is either awarded or agreed to by an
Affiliated Employer. The same hours of service shall not be credited both under
Section 3.1.1 or 3.1.2, as the case may be, and under this Section 3.1.3.

3.2 Break in Service Rules. Except for service which was disregarded on
December 31, 1998 under the break in service rules of the CBMPP in effect on
that date, for purposes of the Plan, no years of Eligibility Service or Vesting
Service shall be disregarded because the Employee has incurred a break in
service.

3.3 Employment Commencement Date. An Employee’s “Employment Commencement Date”
shall be the date on which he first performs an Hour of Service as an Employee
for which he is paid, or entitled to payment, by any Affiliated Employer.

3.4 Eligibility Service. An Employee shall be credited with one year of
“Eligibility Service” as of the last day of the first Eligibility Computation
Period during which he completes at least 1,000 Hours of Service. For purposes
of the Plan, “Eligibility Computation Period” means the 12-month period
commencing on his Employment Commencement Date and each calendar year commencing
after his Employment Commencement Date.

3.5 Vesting Service. An Employee’s years of “Vesting Service” shall be computed
as follows:

3.5.1 An Employee shall be credited with years of Vesting Service equal to the
number of his Years of Vesting Service under CBPP or CBMPP as of December 31,
1998.

3.5.2 An Employee shall be credited with one year of Vesting Service for each
calendar year ending after December 31, 1998 during which he is credited with at
least 1,000 Hours of Service; provided that service prior to the calendar year
in which the Employee attained age 18 shall not be counted for purposes of this
Section 3.5.2.

3.6 Mandatory Portability Agreement. If any Participant who is a CBI Plan
Participant completed service with any of the former Bell System companies (or
their successors) and that service was required under the Mandatory Portability
Agreement to be credited for his benefit as of December 31, 1998 under the CBPP
or the CBMPP, then such prior service shall also be recognized under this Plan.

 

5



--------------------------------------------------------------------------------

3.7 Service with Predecessor Entities. For purposes of the Plan, in the case of
an employee of a Predecessor Entity who became an employee of a CBI Entity as of
the date on which the Predecessor Entity was acquired by a CBI Entity
(“Acquisition Date”), from and after the Acquisition Date his service with the
Predecessor Entity shall be deemed to be service with an Affiliated Employer
which is not a Participating Company. For purposes of this Section 3.7,
“Predecessor Entity” means NICE Corporation, Automated Phone Exchange
Incorporated, Telephone Marketing Services, Inc., Ameritel Corporation, Waveland
Associates, Inc., ADI Research, Inc., Information Systems Partnership and its
predecessor, Information Systems Development, Inc., WATS Marketing of America,
Inc., Software Support, Inc., Maritz, Inc. and American Transtech, Inc. (“ATI”)
and “CBI Entity” means an entity which is an Affiliated Employer under CBMPP as
of December 31, 1998. In the case of an employee of Scherers Communications,
Inc. (“Scherers”) who became an Employee of Convergys Corporation Customer
Management Group Inc. (“Convergys CMG”) on August 7, 1996, for purposes of the
Plan, his service with Scherers prior to August 7, 1996 shall be deemed to be
service with an Affiliated Employer which is not a Participating Company. In the
case of an employee of AccuStaff Incorporated or People Systems Inc.
(collectively, “AccuStaff”) who became an Employee of Convergys CMG during 1998
and who was supporting Convergys CMG immediately prior to the date on which he
becomes an Employee of Convergys CMG, his service with AccuStaff prior to the
date he became an employee of Convergys CMG shall be deemed to be service with
an Affiliated Employer which is not a Participating Company. In the case of an
employee of AT&T Corp. (“ATT”) who became an Employee of Convergys CMG on
March 1, 1998, his service with ATT prior to the date on which he became an
Employee of Convergys CMG shall be deemed to be service with an Affiliated
Employer which is not a Participating Company. Effective June 15, 1999, in the
case of an employee of Technology Applications, Inc. who became an Employee on
June 15, 1999, for purposes of the Plan, his service with Technology
Applications, Inc. prior to the date he became an Employee shall be deemed to be
service with an Affiliated Employer which is not a Participating Company. In the
case of an employee of Keane, Inc. (“Keane”) who became an Employee on
February 9, 2001, for purposes of the Plan, his service with Keane prior to
February 9, 2001 shall be deemed to be service with an Affiliated Employer which
is not a Participating Company. In the case of an employee of Geneva Technology
Inc. (“Geneva”) who became an Employee of a Participating Company on July 1,
2001, for purposes of the Plan, his service with Geneva prior to July 1, 2001
shall be deemed to be service with an Affiliated Employer which is not a
Participating Company. Effective as of July 12, 2002, in the case of an employee
of iBasis Inc. or iBasis Speech Solutions, Inc. (“iBasis”) who became an
employee of a Participating Company on July 12, 2002, for purposes of the Plan,
his service with iBasis prior to July 12, 2002 shall be deemed to be service
with an Affiliated Employer which is not a Participating Company. Effective as
of February 1, 2003, in the case of an employee of Cygent, Inc. (“Cygent”) who
became an Employee of a Participating Company on February 1, 2003, for purposes
of the Plan, his service with Cygent prior to February 1, 2003 shall be deemed
to be service with an Affiliated Employer which is not a Participating Company.
Effective as of January 1, 2004, in the case of an employee of ALLTEL
Communications, Inc. (or a related entity) (“ALLTEL”) who became an Employee of
a Participating Company on January 1, 2004, for purposes of the Plan, his
service with ALLTEL prior to January 1, 2004 shall be deemed to be service with
an

 

6



--------------------------------------------------------------------------------

Affiliated Employer which is not a Participating Company. Effective as of
January 22, 2004, in the case of an employee of Sprint/United Management Company
(or a related entity) (“Sprint”) in its Nashville, TN contact center who became
an Employee of a Participating Company pursuant to the terms of the Statement of
Work between International Business Machines Corporation and Convergys Customer
Management Group Inc. dated January 22, 2004, for purposes of the Plan, his
service with Sprint prior to becoming an employee shall be deemed to be service
with an Affiliated Employer which is not a Participating Company. Effective as
of May 1, 2004, in the case of an employee of Whisperwire, Inc. (“Whisperwire”)
who became an Employee of a Participating Company on May 1, 2004, for purposes
of the Plan, his service with Whisperwire prior to May 1, 2004 shall be deemed
to be service with an Affiliated Employer which is not a Participating Company.
Effective as of May 20, 2004, in the case of an employee of Encore Receivable
Management, Inc. (“Encore”) who became an Employee of a Participating Company on
May 20, 2004, for purposes of the Plan, his service with Encore prior to May 20,
2004 shall be deemed to be service with an Affiliated Employer which is not a
Participating Company. Effective as of June 1, 2004, in the case of an employee
of DigitalThink, Inc. (“DigitalThink”) who became an Employee of a Participating
Company on June 1, 2004, for purposes of the Plan, his service with DigitalThink
prior to June 1, 2004 shall be deemed to be service with an Affiliated Employer
which is not a Participating Company. Effective as of January 1, 2005, in the
case of an employee of Finali Corporation (“Finali”) who became an Employee of a
Participating Company on January 1, 2005, for purposes of the Plan, his service
with Finali prior to January 1, 2005 shall be deemed to be service with an
Affiliated Employer which is not a Participating Company.

SECTION 4

ELIGIBILITY AND PARTICIPATION

4.1 Eligibility. The following persons shall be eligible to become Participants
in the Plan:

4.1.1 Each person who is a CBI Plan Participant.

4.1.2 Each person (a) who is a Covered Employee; (b) who has attained age 21;
and (c) who has been credited with at least one year of Eligibility Service.

4.2 Participation. Each CBI Plan Participant automatically shall become a
Participant in this Plan on January 1, 1999. Each Employee who satisfies all of
the eligibility requirements of Section 4.1.2 on January 1, 1999 shall become a
Participant in this Plan on January 1, 1999. Each other Employee shall become a
Participant in the Plan on the first date subsequent to January 1, 1999 on which
he satisfies all of the eligibility requirements of Section 4.1.2 Each person
who becomes a Participant in the Plan shall continue to be a Participant until
he ceases to have any nonforfeitable right to an accrued benefit under the Plan.

4.3 Reemployment of Former Participants. If a former Participant is reemployed
as a Covered Employee after January 1, 1999, he shall become a Participant as of
the date on which he is reemployed as a Covered Employee.

 

7



--------------------------------------------------------------------------------

SECTION 5

RETIREMENT BENEFITS

5.1 Standard Form and Amount. Except as otherwise provided in this Section 5,
the form and amount of retirement benefit payable to a Participant shall be as
follows:

5.1.1 Normal Retirement. A Participant who ceases to be an Employee (other than
by reason of his death) on or after his Normal Retirement Date and prior to his
Required Beginning Date shall be entitled to receive a monthly retirement
benefit, commencing on the day next following the date on which he ceases to be
an Employee and payable for his life, which is actuarially equivalent to the
amount credited to his Cash Balance Account on the date on which he ceases to be
an Employee. Provided, however, that if the Participant so elects, his
retirement benefit may commence on any day after he ceases to be an Employee
(not earlier than the day following the day on which such election is filed with
the Benefit Office and not later than his Required Beginning Date), in which
event his monthly retirement benefit shall be actuarially equivalent to the
amount credited to his Cash Balance Account on the date his retirement benefit
commences.

5.1.2 Required Retirement Benefit. Notwithstanding any other provision of the
Plan to the contrary, distribution of a Participant’s accrued benefit shall
commence to the Participant no later than as provided in Section 18. In the
event distributions are required to commence to a Participant under Section 18
prior to the date he ceases to be an Employee, the amount of a Participant’s
monthly retirement benefit shall be adjusted on the date on which he ceases to
be an Employee so that it is equal to the greater of (a) the amount of the
Participant’s monthly retirement benefit in effect immediately prior to such
date and (b) the monthly retirement benefit to which the Participant would have
been entitled under the Plan on such date if he had not received any prior
payments from the Plan less the actuarial value of the payments made to the
Participant from the Plan prior to such date.

5.1.3 Vested Retirement. “Vested Participant” means a Participant who has been
credited with at least five years of Vesting Service. If a Vested Participant
ceases to be an Employee (other than by reason of his death) prior to his Normal
Retirement Date, he shall be entitled to receive a monthly retirement benefit,
commencing on his Normal Retirement Date and payable for his life, which is
actuarially equivalent to the amount credited to his Cash Balance Account on his
Normal Retirement Date. Provided, however, that if the Participant so elects,
his retirement benefit may commence on any day after he ceases to be an Employee
(not earlier than the day following the day on which such election is filed with
the Benefit Office and not later than his Required Beginning Date), in which
event his monthly retirement benefit shall be actuarially equivalent to the
benefit commencing on his Normal Retirement Date.

5.1.4 Other Cessation of Employment. Except as otherwise provided in Section 6,
if a Participant dies while an Employee or ceases to be an Employee for any
reason other than his retirement under any of the foregoing provisions of this
Section 5.1, the Participant’s accrued benefit under the Plan shall be
immediately forfeited and his Cash Balance Account shall be reduced to zero;
provided that if the Participant is reemployed as an Employee, he shall be
reinstated as a Participant and his Cash Balance Account shall be restored as of
the date on which he is reemployed as an Employee pursuant to Section 5.6.

 

8



--------------------------------------------------------------------------------

5.2 Joint and Survivor Retirement Benefit. The provisions of this Section 5.2
shall be applicable to any Participant who is married on the commencement date
of his retirement benefit. Unless such Participant has otherwise elected, he and
his spouse shall receive, in lieu of any other retirement benefit under the
Plan, a retirement benefit payable in the form of a monthly annuity for the life
of the Participant with a monthly survivor annuity for the life of his spouse
which is one-half of the monthly annuity payable during the joint lives of the
Participant and his spouse. During the joint lives of the Participant and his
spouse, the amount of the monthly benefit payable to the Participant shall be a
percentage of the monthly benefit otherwise payable to the Participant under
Section 5.1, based upon the Participant’s attained age on the commencement date
of his retirement benefit: less than 30 years, 97%; 30 but less than 40 years,
95%; 40 but less than 50 years, 92%; and 50 or more years, 90%. If the
Participant’s spouse survives the Participant, the monthly benefit payable to
the spouse shall be 50% of the monthly benefit payable to the Participant under
the preceding sentence. If the Participant’s spouse predeceases the Participant,
the amount of the monthly benefit payable to the Participant after the death of
his spouse shall be restored, starting with the payment for the month following
the month in which the death of the spouse occurs, to 100% of the monthly
benefit otherwise payable to the Participant under Section 5.1.

5.2.1 Election. A married Participant whose retirement benefit would otherwise
be payable in the form of a joint and survivor annuity under this Section 5.2
may elect to waive the joint and survivor annuity benefit under this
Section 5.2, in which event the Participant’s retirement benefit shall be paid
in the form provided under Section 5.1 or the form provided under Section 5.3.
The period within which a married Participant may elect to waive the joint and
survivor annuity under this Section 5.2 shall be the 90-day period ending on the
date his retirement benefit commences. Any election under this Section 5.2.1 may
be cancelled at any time within the applicable election period. Any election
under this Section 5.2.1, and any cancellation thereof, must be made in writing
and filed with the Committee within the applicable election period. No election
under this Section 5.2.1 shall be valid unless the Participant’s spouse consents
to such election. Such consent must be made in writing, acknowledge the effect
of such consent, and be witnessed by a Plan representative or a notary public.
Provided, however, that such spousal consent shall not be required if it is
established to the satisfaction of a Plan representative that such consent may
not be obtained because the spouse cannot be located or because of such other
circumstances as the Secretary of the Treasury may by regulations prescribe.

5.2.2 Information Required. Not more than 90 days and not less than 30 days
before the commencement date of a benefit to a Participant where such benefit
will be distributed in the form of a joint and survivor annuity unless there is
an election to waive such form pursuant to Section 5.2.1 (and consistent with
such regulations as the Secretary of the Treasury may prescribe), the Committee
will furnish the Participant a written explanation of (a) the terms and
conditions of the joint and survivor annuity, (b) the Participant’s rights to
make and the effect of an election to waive the joint and survivor annuity,
(c) the rights of the Participant’s spouse, (d) the Participant’s right to make,
and the effect of, a revocation of a previous election to waive the joint and
survivor annuity at any time before the date as of which

 

9



--------------------------------------------------------------------------------

his benefit commences to be paid to him and (e) the relative values of the
various optional forms of benefit under the Plan. Notwithstanding the foregoing,
distribution may be made to a Participant (whether the Participant is married or
not) as of a benefit commencement date even though distribution of the written
explanation described above is provided less than 30 days before the benefit
commencement date, but only if (i) the Committee provides to the Participant
information that the Participant has a right to at least 30 days to consider
whether to commence distribution and whether to waive the joint and survivor
annuity and elect (with spousal consent) another form of distribution, (ii) the
Participant elects distribution as of the benefit commencement date (and waives
the right to be provided the written explanation at least 30 days before the
benefit commencement date), (iii) the Participant is permitted to revoke a
distribution election at least until the benefit commencement date, or, if
later, at any time prior to the expiration of the 7-day period that begins the
day after the written explanation is provided to the Participant, (iv) the
benefit commencement date is after the date the written explanation is provided
to the Participant and (v) distribution in accordance with the Participant’s
election does not commence before the expiration of the 7-day period that begins
the day after the written explanation is provided to the Participant.

5.3 Lump-sum Retirement Benefit. A Participant who is not married or who is
married and has made the election called for in Section 5.2.1 may elect to
receive, in lieu of the form of retirement benefit otherwise payable to him
under Section 5.1, a lump-sum which is actuarially equivalent to the retirement
benefit otherwise payable to him commencing on his Normal Retirement Date (or,
if later, his benefit commencement date). Any election under this Section 5.3
must be made in writing, on forms furnished and in the manner prescribed by the
Committee, and filed with the Committee within the 90-day period ending on the
date his retirement benefit commences. A Participant who has elected a lump-sum
benefit under this Section 5.3 may revoke such election by filing a written
revocation, on forms furnished and in the manner prescribed by the Committee,
with the Committee prior to the payment of the lump-sum benefit. In the case of
a married Participant, (a) any election under this Section 5.3 shall be
automatically revoked if the Participant cancels an election not to have his
retirement benefit paid in the form of a joint and survivor annuity under
Section 5.2, and (b) no election or revocation under this Section 5.3 shall be
valid without the written consent of the Participant’s spouse in accordance with
the provisions of the last three sentences of Section 5.2.1.

5.4 Cash Balance Account. A separate bookkeeping account (the “Cash Balance
Account”) shall be established and maintained for each Participant.

5.4.1 Initial Cash Balance Amounts.

(a) In the case of a CBI Plan Participant who becomes a Participant in this Plan
on January 1, 1999, there shall be credited to his Cash Balance Account, as of
January 1, 1999, an amount equal to the balance credited to his cash balance
account under CBPP or CBMPP as of December 31, 1998 plus one day of assumed
interest on such balance at an annualized rate (without compounding) of 7.75%.

(b) In the case of a Participant other than a CBI Plan Participant who first
becomes a Participant on January 1, 1999, there shall be credited to his Cash
Balance Account (as of the date on which he first becomes a Participant) an
amount equal to the amount which would have been credited to his Cash Balance
Account on such date if the Plan did not require attainment of age 21 and
completion of one year of Eligibility Service as conditions of becoming a
Participant.

 

10



--------------------------------------------------------------------------------

(c) In the case of a Participant other than a CBI Plan Participant who first
becomes a Participant after January 1, 1999, there shall be credited to his Cash
Balance Account (as of the date on which he first becomes a Participant) an
amount equal to the amount which would have been credited to his Cash Balance
Account on such date if the Plan did not require attainment of age 21 and
completion of one year of Eligibility Service as conditions of becoming a
Participant.

5.4.2 Pension Credits.

(a) As of the last day of each calendar year subsequent to 1998 and prior to
2007 (or, in the case of a Participant who ceases to be an Employee during any
such calendar year, as of the date on which he was last employed as an
Employee), there shall be credited to the Cash Balance Account of each
Participant who received Covered Compensation during the calendar year an amount
equal to the product obtained by multiplying (a) the sum of (i) an amount equal
to such Covered Compensation, plus (ii) an amount equal to that portion of such
Covered Compensation in excess of the Social Security Wage Base for such year,
times (b) the Applicable Percentage from the table set forth below in this
Section 5.4.2(a), based upon his attained age, in completed years, on such
December 31 (or, if he ceased to be an Employee during the year, his attained
age as of the date on which he was last employed as an Employee).

 

Attained Age

   Applicable Percentage  

Less than 30 years

   2.50 %

30 but less than 35 years

   2.75 %

35 but less than 40 years

   3.25 %

40 but less than 45 years

   4.00 %

45 but less than 50 years

   5.25 %

50 but less than 55 years

   6.50 %

55 or more years

   8.00 %

(b) As of the last day of each calendar year subsequent to 2006 (or, in the case
of a Participant who ceases to be an Employee during any such calendar year, as
of the date on which he was last employed as an Employee), there shall be
credited to the Cash Balance Account of each Participant who received Covered
Compensation during the calendar year an amount equal to the sum of (i) the
product obtained by multiplying such Covered Compensation by the Applicable
Percentage from the table set forth below in this Section 5.4.2(b), plus
(ii) the product obtained by multiplying that portion of such Covered
Compensation in excess of the Social Security Wage Base for such year by 50% of
the Applicable Percentage from the table set forth below in this
Section 5.4.2(b), based upon his attained age, in completed years, on such
December 31 (or, if he ceased to be an Employee during the year, his attained
age as of the date on which he was last employed as an Employee).

 

11



--------------------------------------------------------------------------------

Attained Age

   Applicable Percentage  

Less than 30 years

   2.00 %

30 but less than 35 years

   2.25 %

35 but less than 40 years

   2.50 %

40 but less than 45 years

   3.25 %

45 but less than 50 years

   4.00 %

50 but less than 55 years

   5.00 %

55 or more years

   6.00 %

(c) For purposes of this Section 5.4.2, “Social Security Wage Base” means, with
respect to any calendar year, the contribution and benefit base in effect for
such year under Section 230 of the Social Security Act.

5.4.3 Interest Credits.

(a) On each day during calendar year 1999 after January 1, 1999, there shall be
credited to the Cash Balance Account of each Participant who has a Cash Balance
Account balance on January 1, 1999, assumed interest on such balance at an
annualized rate (without compounding) of 7.75%.

(b) On each day during calendar year 2000 there shall be credited to the Cash
Balance Account of each Participant who has a Cash Balance Account balance on
December 31, 1999, assumed interest on such balance at an annualized rate
(without compounding) of 7.75%.

(c) On each day during calendar year 2001 there shall be credited to the Cash
Balance Account of each Participant who has a Cash Balance Account balance on
December 31, 2000, assumed interest on such balance at an annualized rate
(without compounding) of 8%.

(d) On each day during calendar year 2002 there shall be credited to the Cash
Balance Account of each Participant who has a Cash Balance Account balance on
December 31, 2001, assumed interest on such balance at an annualized rate
(without compounding) of 6.5%.

(e) On each day during calendar year 2003 there shall be credited to the Cash
Balance Account of each Participant who has a Cash Balance Account balance on
December 31, 2002, assumed interest on such balance at an annualized rate
(without compounding) of 5.5%.

(f) On each day subsequent to December 31, 2003, there shall be credited to the
Cash Balance Account of each Participant who has a Cash Balance Account balance
on the preceding December 31, assumed interest on such balance at an annualized
rate (without compounding) of 4%.

(g) For the calendar year in which a Participant has an amount credited to his
Cash Balance Account under Section 5.4.1(c), on each day subsequent to the

 

12



--------------------------------------------------------------------------------

date on which such amount is credited to his Cash Balance Account, there also
shall be credited to his Cash Balance Account the product obtained by
multiplying such amount times the applicable assumed interest rate from this
Section 5.4.3.

(h) Notwithstanding the foregoing provisions of this Section 5.4.3, if a
Participant is not employed as a Employee (or is employed as a leased employee,
contingency employee or job bank employee) on a given day, the assumed interest
rate to be applied on such day under this Section 5.4.3 shall be 3.5%; provided
that no interest shall be applied to the account of such an employee after the
Employee’s Normal Retirement Date.

5.4.4 Adjustments for Payments. To the extent that payments are made to a
Participant under the Plan, the balance in the Participant’s Cash Balance
Account shall be reduced to properly reflect the amount of such payments,
including reduction to zero in the event benefits are paid or commenced or
forfeited pursuant to the provisions of Section 5.1.

5.5 Covered Compensation. For purposes of the Plan, “Covered Compensation”
means, with respect to any calendar year, the total salary, hourly wages, pay in
lieu of paid time off, differential pay, company-paid short term disability pay,
commissions, team awards and bonuses paid to him by a Participating Company
during the year for services rendered as a Covered Employee, subject to the
following:

5.5.1 “Covered Compensation” shall not include “spot” bonuses, referral bonuses,
hiring bonuses, retention bonuses, patent bonuses, severance pay, relocation
pay, imputed income, long term incentive payments (i.e., payments earned over a
period longer than one year), overtime and any other special form of pay. In the
case of a Participant on international assignment, his “Covered Compensation”
shall not be increased or decreased by reason of any international service
adjustments.

5.5.2 “Covered Compensation” shall include amounts which would have been paid to
the Participant (and considered as Covered Compensation under the foregoing
provisions of this Section 5.5) if the Participant had not entered into a cash
or deferral arrangement described in Section 401(k) of the Code or elected
nontaxable benefits under a cafeteria plan described in Section 125 of the Code
or elected a qualified transportation fringe under Section 132 of the Code.
“Covered Compensation” also shall include amounts which would have been paid to
the Participant and considered as Covered Compensation under the foregoing
provisions of this Section 5.5 if the Participant had not elected to participate
in the Convergys Corporation Executive Deferred Compensation Plan, provided that
such amounts shall be deemed to be compensation in excess of the limitations
contained in Section 7.4.3 for purposes of calculating the Participant’s
benefits under the Plan.

5.5.3 For purposes of the Plan, a Covered Employee’s “Covered Compensation” for
any Plan Year shall not exceed $200,000 or such greater amount as may be
permitted for such Plan Year under Section 401(a)(17) of the Code.

5.6 Reemployment of Participants. In the event that the Cash Balance Account of
a Participant who ceased to be an Employee for any reason is reduced to zero
pursuant to the provisions of Section 5.1.4 or 5.4.4 and such Participant
resumes employment as an Employee,

 

13



--------------------------------------------------------------------------------

his Cash Balance Account shall be restored and credited with an amount equal to
his Cash Balance Account as of his annuity start date (without taking into
account any benefit enhancements or early retirement incentives) with interest
credits on such amount at a rate of 3.5% (or 4% in the event the Participant had
made an election under Section 6.3 to waive the death benefit) from his annuity
start date through his rehire date, subject to the following:

5.6.1 If such Participant was receiving an annuity by reason of his earlier
termination of employment: (a) if such earlier termination of employment
occurred prior to December 31, 1993, the annuity payments shall be suspended
during any period when he is reemployed as a Covered Employee, and (b) if such
earlier termination of employment occurred on or after December 31, 1993, the
annuity payments shall not be suspended by reason of his reemployment. Any such
Participant’s retirement benefit payable at Normal Retirement Date shall be
reduced by an amount equal to the Participant’s retirement benefit paid or
payable at Normal Retirement Date by reason of his earlier termination.

5.6.2 If such Participant received a lump-sum benefit by reason of his earlier
termination of employment and he does not repay the full amount of the lump-sum
benefit (plus interest compounded annually from the original payment date to the
repayment date at the rate determined for purposes of Section 411(c)(2)(C) of
the Code) before the earlier of (a) five years after the first date on which he
is reemployed as a Covered Employee and (b) the date he incurs five consecutive
One Year Breaks in Service following the original payment date, his retirement
benefit payable at Normal Retirement Date shall be reduced by the full amount of
the lump sum benefit paid by reason of his earlier termination of employment
plus interest compounded annually from the original payment date to his rehire
date at the rate determined for purposes of Section 411(c)(2)(C) of the Code and
from his rehire date to his Normal Retirement Date at the applicable rate(s)
specified in Sections 5.4.3.

5.6.3 If a Vested Participant who ceases to be an Employee is reemployed as an
Employee, and if such Participant does not receive or elect to receive either a
lump-sum benefit or an annuity payable as of a date prior to the date on which
he is reemployed as an Employee, neither he nor anyone claiming by or through
him shall be entitled to receive any benefit by reason of his earlier
termination of employment.

5.7 Employment After Age 65. Notwithstanding any other provision hereof to the
contrary, if a Participant who has attained age 65 completes less than 40 Hours
of Service in any calendar month in which he is employed as an Employee, he
shall be entitled to receive, for such calendar month, the retirement benefit
(if any) he would have been entitled to receive under Section 5.1 if he had not
been so employed; provided, however, that such retirement benefit shall not be
paid unless and until the Participant notifies the Committee that he completed
less than 40 Hours of Service during such month.

5.8 Missing Participants. If a Participant or beneficiary who is entitled to
receive a benefit under any of the provisions of this Plan cannot be located
within six months, after such investigation as the Committee deems appropriate,
the benefit otherwise payable to such Participant or beneficiary shall thereupon
be forfeited; provided that if such Participant or beneficiary thereafter makes
a claim for the amount forfeited hereunder, the benefit so forfeited shall be
restored and paid to such Participant or beneficiary.

 

14



--------------------------------------------------------------------------------

5.9 Actuarial Assumptions. For purposes of determining actuarial equivalence of
benefits under the Plan with respect to annuity start dates on or after
January 1, 1999, the following assumptions shall be used:

5.9.1 To convert a Cash Balance Account to a deferred annuity commencing at
Normal Retirement Date, the assumptions reflected in Table 2 attached hereto.

5.9.2 To convert a deferred annuity commencing at Normal Retirement Date to an
immediate lump sum, either the assumptions reflected in Table 2 attached hereto
or the assumptions reflected in 5.9.5, whichever produces the greater amount.

5.9.3 To convert a deferred annuity commencing at Normal Retirement Date to an
immediate annuity, the assumptions reflected in Table 1 attached hereto.

5.9.4 To convert a Cash Balance Account to an immediate survivor annuity, the
assumptions reflect in 5.9.5.

5.9.5 For purposes of this Section 5.9 and 16.6, (a) for annuity start dates
prior to January 1, 2000, UP 84 Mortality Table and the interest rate which
would be used (as of the beginning of the calendar year in which the
distribution occurs) by the Pension Benefit Guaranty Corporation to determine
the present value of a lump-sum distribution on plan termination (or at 120% of
such rate, in the case of a lump-sum amount in excess of $25,000) shall be used
or (b) for annuity start dates on or after January 1, 2000, the applicable
mortality table under Section 417(e) of the Code as prescribed from time to time
by the Secretary of the Treasury (GAM 83 Mortality Table prescribed in Revenue
Ruling 95-6 and for distributions with annuity start dates after December 30,
2002, the mortality table prescribed in Revenue Ruling 2001-62) and the
applicable interest rate under Section 417(e) of the Code as specified by the
Commissioner of Internal Revenue in revenue rulings, notices or other guidance
published in the Internal Revenue Bulletin (currently based on the annual rate
of interest on 30-year Treasury securities) for the fifth full calendar month
(lookback month) which precedes the calendar year (stability period) in which
the distribution occurs shall be used.

5.9.6 Notwithstanding the foregoing provisions of Section 5.9.5, the following
shall apply. For distributions with annuity start dates on or after January 1,
2000 and prior to the adoption of the GUST restatement of the Plan, the
distribution will be the greater of the amount that would be determined under
the Plan without regard to the GUST restatement of the Plan and the amount
determined under the Plan with regard to the GUST restatement. Further, for
distributions with annuity start dates for the period beginning on January 1,
2000 and ending one year after the adoption date of the GUST restatement, the
applicable interest rate under Section 417(e) of the Code will be the applicable
interest rate for the fifth full calendar month which precedes the calendar year
in which the distribution occurs or the applicable interest rate as of the
beginning of the calendar year in which the distribution occurs, whichever
produces the larger distribution.

5.10 Minimum Benefit. In the case of a Participant who is a CBI Plan
Participant, in no event shall the value of his accrued benefit under this Plan
be less than the actuarial equivalent of the value of his accrued benefit under
CBPP or CBMPP, as the case may be, as of

 

15



--------------------------------------------------------------------------------

December 31, 1998. In the case of a CBI Plan Participant who does not have an
Hour of Service as an Employee after December 31, 1998, he shall be entitled to
received the same benefit under this Plan, and in the same form and amount,
which he was entitled to receive under CBPP or CBMPP, as the case may be, as of
December 31, 1998. In the case of the person who is a CBI Plan Beneficiary, such
person shall be entitled to receive the same benefit under this Plan, and in the
same form and amount, which he was entitled to receive under CBPP or CBMPP, as
the case may be, as of December 31, 1998.

5.11 Military Service. Notwithstanding any other provision of this Plan to the
contrary, benefits and service credit with respect to qualified military service
will be provided in accordance with Section 414(u) of the Code.

SECTION 6

DEATH BENEFITS

6.1 Unmarried Participants. If an unmarried Vested Participant dies while an
Employee or after ceasing to be an Employee but prior to his benefit
commencement date, a lump-sum death benefit equal to the balance credited to his
Cash Balance Account on the date of his death shall be paid to his Beneficiary,
as provided in Section 6.4, as of the day following the date of his death. For
purposes of this Section 6.1 and Section 6.2, the term “Vested Participant”
shall include a Participant who is employed as an Employee on or after his
Normal Retirement Date, whether or not he has been credited with at least five
years of Vesting Service.

6.2 Married Participants. If a married Vested Participant dies while an Employee
or after ceasing to be an Employee but prior to his benefit commencement date, a
lump-sum death benefit equal to the balance credited to his Cash Balance Account
on the date of his death shall be paid to his Beneficiary, as provided by
Section 6.4, as of the day following the date of his death; provided, however,
that if the Participant’s Beneficiary is the Participant’s spouse, the spouse
may elect (in the form and manner prescribed by the Committee) in lieu of such
death benefit to receive as of any day next following the Participant’s death
(but not later than the date the Participant would have attained his Normal
Retirement Date) a lump-sum death benefit equal to the balance credited to the
Cash Balance Account or a monthly annuity payable for the life of the spouse
which is actuarially equivalent (using the assumptions to convert a Cash Balance
Account to an immediate survivor annuity) to the balance credited to the Cash
Balance Account. If the spouse does not make an election, the death benefit
shall be paid in the form of a monthly annuity payable for the life of the
spouse commencing on the date the Participant would have attained his Normal
Retirement Date.

6.3 Waiver of Death Benefit. If a Participant ceases to be an Employee but
remains a Participant, he may elect to waive the death benefit otherwise
applicable to him under Section 6.1 or 6.2. In the event of such a waiver, the
assumed annualized interest rate applicable to his Cash Balance Account under
Section 5.4.3 shall not be less than 4% while the waiver is in effect.

 

16



--------------------------------------------------------------------------------

6.3.1 In the case of an unmarried Participant, (a) the waiver may be elected or
revoked in writing at any time prior to his death; and (b) the waiver shall be
automatically revoked if the Participant marries and fails to make the election
called for under Section 6.3.2.

6.3.2 In the case of a married Participant, (a) the waiver may be elected or
revoked in writing at any time prior to his death, (b) the Participant’s spouse
must consent in writing to the election of the waiver (such consent must
acknowledge the effect of the election and must be witnessed by a Plan
representative or notary public), and (c) within the applicable period, the
Participant shall be provided a written explanation of the death benefit under
Section 6.2 in a manner comparable to the explanation for meeting the
requirements of Section 5.2.2. The “applicable period” for giving the written
explanation under clause (c) of the preceding sentence shall be the two-year
period ending one year after the date on which the Participant ceases to be an
Employee.

6.4 Designation of Beneficiary. “Beneficiary” means, with respect to each
Participant, the person or persons provided by this Section 6.4 who are to
receive death benefits (if any) under this Section 6 after the Participant’s
death.

6.4.1 In the case of an unmarried Participant, (a) the designation of a
Beneficiary may be made or revoked by the Participant at any time prior to the
Participant’s death in the form and manner prescribed by the Committee; and
(b) the designation of Beneficiary shall be automatically revoked if the
Participant marries. If an unmarried Participant has not properly designated a
Beneficiary or if the Beneficiary designated by the Participant does not survive
the Participant, the Participant’s Beneficiary shall be the Participant’s
estate.

6.4.2 In the case of a married Participant, the Participant’s Beneficiary shall
be the Participant’s spouse unless (a) the Participant waives the death benefit
payable to the Participant’s spouse and designates a Beneficiary to receive the
death benefit payable under Section 6.2, (b) the Participant’s spouse consents
to the waiver and designation and such consent is in writing, acknowledges the
effect of such waiver and designation and is witnessed by a Plan representative
or notary public and (c) the waiver and designation and consent are made in the
form and manner prescribed by the Committee. Consent of the Participant’s spouse
shall not be required for a Participant’s designation of a Beneficiary if it is
established to the satisfaction of the Committee that the Participant’s spouse
cannot be located or because of such other circumstances as may be prescribed in
regulations issued by the Internal Revenue Service. Any designation made
pursuant to this Section 6.4.2 may be revoked prior to the Participant’s death
(and a new designation made as provided in this Section 6.4.2). Consent of the
Participant’s spouse shall not be effective with respect to any other subsequent
spouse. A Participant’s designation of Beneficiary prior to the first day of the
Plan Year in which the Participant attains age 35 shall be automatically revoked
(and a new designation of Beneficiary must be made as provided in this
Section 6.4.2) on the first day of the Plan Year in which the Participant
attains age 35; provided, however, that a designation by a Participant after the
Participant has terminated employment as an Employee shall not be automatically
revoked under the foregoing provisions of this sentence. If a married
Participant has not properly designated a Beneficiary or if the Beneficiary
designated by the Participant does not survive the Participant, the
Participant’s Beneficiary shall be the Participant’s spouse.

 

17



--------------------------------------------------------------------------------

6.4.3 The Committee shall provide the Participant with a written explanation of
(a) the terms and conditions of the death benefit payable to the Participant’s
spouse, (b) the Participant’s right to waive the death benefit payable to the
Participant’s spouse and to designate a Beneficiary for the death benefit
payable under Section 6.2 and the effect of such waiver and designation, (c) the
rights of the Participant’s spouse, and (d) the Participant’s right to revoke
any prior waiver and designation and the effect of such revocation. The written
explanation shall be provided within a reasonable period after an Employee
becomes a Participant and also within a reasonable period prior to the first day
of the Plan Year in which the Participant attains age 35, or, if earlier, within
a reasonable period after the Participant ceases to be an Employee.

6.4.4 A designation of Beneficiary made in accordance with Section 6.4.1 or
6.4.2 shall be automatically revoked if the Participant waives, in accordance
with Section 6.3, the death benefit otherwise applicable to him under
Section 6.1 or 6.2.

SECTION 7

LIMITATIONS ON BENEFITS

7.1 Section 415 Limitations.

7.1.1 General Rules. Notwithstanding any other provision of this Plan to the
contrary, the “aggregate annual retirement benefit” accrued or payable to a
Participant may not at any time within any “limitation year” exceed the lesser
of the “defined benefit compensation limitation” or the “defined benefit dollar
limitation”; provided, however, that the “aggregate annual retirement benefit”
accrued or payable to a Participant shall be deemed not to exceed such limits
if:

(a) The “aggregate annual retirement benefit” payable for a “limitation year”
under any available form of payment does not exceed $10,000 multiplied by a
fraction, the numerator of which is the Participant’s number of years (or part
thereof, but not less than one) of service (not to exceed 10) with the
Participating Companies and all “related employers” and the denominator of which
is 10; and

(b) The Participating Companies, all “related employers”, and any “predecessor
employer” have not at any time maintained a separate “defined contribution plan”
in which the Participant participated.

7.1.2 Definitions.

(a) A Participant’s “aggregate annual retirement benefit” means the sum of his
“annual retirement benefit” under the Plan and his “annual retirement benefit”,
if any, under any and all other “defined benefit plans” (whether or not
terminated) maintained by an Employer or any “related employer”. For purposes of
applying the “defined benefit compensation limitation”, a Participant’s
“aggregate annual retirement benefit” shall exclude any benefits accrued by the
Participant under a multiemployer plan.

 

18



--------------------------------------------------------------------------------

(b) A Participant’s “annual retirement benefit” means the amount of retirement
benefit attributable to Participating Company contributions which is payable to
him annually under the Plan adjusted to the actuarially equivalent straight life
annuity form using the factors prescribed in the following paragraphs if such
benefit is to be paid in a manner other than to the Participant for his life
only. A Participant’s “annual retirement benefit” includes Social Security
supplements described in Section 411(a)(9) of the Code and benefits transferred
from another “defined benefit plan”, other than transfers of distributable
benefits pursuant to Section 1.411(d)-4, Q&A-3(c), of the Treasury regulations,
but shall not include benefits attributable to a Participant’s “employee
contributions.” If a Participant’s retirement benefit under the Plan includes
“employee contributions”, it shall be adjusted to the actuarial equivalent of
the retirement benefit attributable to the Participating Company contributions
using the factors prescribed in paragraph (b)(i) below. For purposes of
determining a Participant’s “annual retirement benefit”, the following shall
apply:

(i) If the Participant’s retirement benefit includes “employee contributions”
made by the Participant, the portion of the Participant’s retirement benefit
that is attributable to Participating Company contributions shall be determined
in accordance with the provisions of (A) or (B) below, as applicable. If payment
is to be made in a form other than to the Participant for his life only, and
such form is not subject to the requirements of Section 417(e)(3) of the Code,
the actuarially equivalent straight life annuity shall be determined in
accordance with the provisions of (A) or (B) below, as applicable.

(A) For “limitation years” beginning before July 1, 2007, the annual amount of
straight life annuity commencing on the same benefit commencement date with the
same actuarial present value as the Participant’s form of payment computed using
the following factors, whichever produces the greater amount: (I) the actuarial
assumptions used under the Plan for purposes of determining actuarial
equivalence of optional forms not subject to the requirements of
Section 417(e)(3) of the Code or (II) the “applicable mortality table” and 5
percent.

(B) For “limitation years” beginning on and after July 1, 2007, the greater of
(I) the annual amount of straight life annuity, if any, payable to the
Participant under the Plan commencing at the same benefit commencement date as
the Participant’s form of payment or (II) the annual amount of straight life
annuity commencing at the same benefit commencement date that has the same
actuarially equivalent present value as the Participant’s form of payment
computed using the “applicable mortality table” and an interest rate of 5
percent.

(ii) If payment is to be made to the Participant in a form that is subject to
the requirements of Code Section 417(e)(3), the actuarially equivalent straight
life annuity form shall be:

(A) For distributions with a benefit commencement date in the 2004 or 2005 Plan
Year, the annual amount of straight life annuity commencing on the same benefit
commencement date that has the same actuarially equivalent present value as the
Participant’s form of payment determined using the following, whichever provides
the greater annual amount: (I) the actuarial assumptions otherwise used under
the Plan for

 

19



--------------------------------------------------------------------------------

purposes of determining actuarial equivalence of such optional form or (II) the
“applicable mortality table” and an interest rate of 5.5 percent; provided,
however, that for distributions with a benefit commencement date on or after the
first day of the 2004 Plan Year and before the first day of the 2005 Plan Year,
use of the interest rate specified in clause (II) shall not reduce the benefit
payable to the Participant below the amount determined using the “applicable
interest rate” in effect as of the last day of the last Plan Year beginning
before January 1, 2004. For purposes of this paragraph (A), the “applicable
interest rate” means the annual rate of interest on 30-year Treasury securities
as in effect on the benefit commencement date, determined as provided in the
actuarial assumptions otherwise used under the Plan for purposes of determining
actuarial equivalence of such optional form.

(B) For distributions with a benefit commencement date after the 2005 Plan Year,
the annual amount of straight life annuity commencing on the same benefit
commencement date that has the same actuarially equivalent present value as the
Participant’s form of payment determined using the following, whichever provides
the greatest annual amount: (I) the actuarial assumptions otherwise used under
the Plan for purposes of determining actuarial equivalence of such optional
form; (II) the “applicable mortality table” and an interest rate of 5.5 percent;
or (III) the “applicable mortality table” and the interest rate otherwise used
under the Plan for purposes of determining actuarial equivalence of such
optional form, divided by 1.05.

(iii) A form of payment is not subject to the requirements of Section 417(e)(3)
of the Code if the form of payment is either (A) a nondecreasing annuity (other
than a straight life annuity) payable for a period not less than the life of the
Participant (or in the case of a qualified preretirement survivor annuity, the
life of the Participant’s spouse) or (B) an annuity that decreases during the
life of the Participant merely because of (I) the death of the Participant’s
Beneficiary under a joint and survivor annuity, but only if the reduction is not
below 50 percent of the benefit payable before the death of the Beneficiary or
(II) cessation or reduction of Social Security supplements or qualified
disability payments, as defined in Section 401(a)(11) of the Code.

(iv) No actuarial adjustment shall be made hereunder for (A) survivor benefits
payable to a surviving spouse under a qualified joint and survivor annuity to
the extent such benefits would not be payable if the Participant’s benefit were
paid in another form, (B) benefits that are not directly related to retirement
benefits (such as qualified disability benefits, preretirement incidental death
benefits, and post-retirement medical benefits), or (C) the inclusion in the
form of payment of an automatic benefit increase feature, provided that (I) the
form of payment is not subject to Section 417(e)(3) of the Code and would
otherwise satisfy the limitations of this Section 7.1 and (II) the Plan provides
that the amount payable under the form of payment in any “limitation year” shall
not exceed the limits of this Section 7.1 applicable as of the benefit
commencement date, increased in subsequent years pursuant to Section 415(d) of
the Code. For purposes of this Clause (C), an automatic benefit increase feature
is included in a form of payment if the form of payment provides for automatic,
periodic increases to benefits paid in that form.

 

20



--------------------------------------------------------------------------------

(v) If a Participant has or will have distributions commencing at more than one
benefit commencement date, the “annual retirement benefit” shall be determined
as of each benefit commencement date (and shall satisfy the limitations of this
Section 7.1 as of each such date), actuarially adjusting for past and future
distributions of benefits commencing as of other benefit commencement dates. For
purposes of this paragraph (v), the determination of whether a new benefit
commencement date has occurred shall be made without regard to
Section 1.401(a)-20, Q&A 10(d), of the Treasury regulations, but with regard to
Sections 1.415(b)-1(b)(1)(iii)(B) and (C) of the Treasury regulations.

(c) The “applicable mortality table” means the table prescribed by the Secretary
of the Treasury, which for any distribution with a benefit commencement date
prior to December 31, 2002, is the table specified in Revenue Ruling 95-6 and
for any distribution with a benefit commencement date on or after December 31,
2002, is the table specified in Revenue Ruling 2001-62.

(d) “Defined benefit plan” and “defined contribution plan” have the meanings
given such terms in Section 415(k) of the Code.

(e) “Defined benefit compensation limitation” means 100 percent of a
Participant’s average “415 compensation” for his high three years of service. In
the case of a Participant who has fewer than 10 years of service with the
employer, the “defined benefit compensation limitation” shall be multiplied by a
fraction, (i) the numerator of which is the number of years (or part thereof,
but not less than one) of service with the employer and (ii) the denominator of
which is 10. For purposes of this paragraph (e), a Participant is credited with
a “year of service” (computed to fractional years) for each accrual computation
period for which he is credited with the number of Hours of Service, or period
of service, if elapsed time crediting applies, required to accrue benefits under
the terms of the Plan for the accrual computation period, taking into account
only service with the Employers, any “related employer”, or a “predecessor
employer.”

(f) “Defined benefit dollar limitation” means $160,000, as adjusted, effective
January 1 of each year, under Section 415(d) of the Code in such manner as the
Secretary of the Treasury shall prescribe, and payable in the form of a straight
life annuity. A limitation adjusted under Section 415(d) of the Code will apply
to “limitation years” ending with or within the calendar year for which the
adjustment applies. A Participant’s “annual retirement benefit” shall not be
adjusted to reflect increases in the “defined benefit dollar limitation”
effective for “limitation years” beginning after the “limitation year” in which
his termination occurred. The “defined benefit dollar limitation” shall be
adjusted as follows:

(i) If the Participant has fewer than 10 years of participation in the Plan, the
“defined benefit dollar limitation” shall be multiplied by a fraction, (i) the
numerator of which is the number of years (or part thereof, but not less than
one) of participation in the plan and (ii) the denominator of which is 10. For
purposes of this paragraph (i), a Participant is credited with a “year of
participation” (computed to fractional years) equal to the service with which he
is credited under the Plan for each accrual computation period if (A) he is
credited with the number of Hours of Service, or period of service, if elapsed
time crediting applies, required to accrue a benefit under the terms of the Plan
for the accrual computation period, (B) he is included as a Participant under
the eligibility provisions of the Plan for at least one day of the accrual
computation period, and (C) the Plan is established no later than the last of
such accrual computation period. No more than one year of participation shall be
credited for an accrual computation period.

 

21



--------------------------------------------------------------------------------

(ii) If the benefit of a Participant begins prior to age 62, the “defined
benefit dollar limitation” applicable to the Participant at such earlier age is
an annual benefit payable in the form of a straight life annuity beginning at
the Participant’s benefit commencement date that is:

(A) For “limitation years” beginning before July 1, 2007, the actuarial
equivalent of the “defined benefit dollar limitation” (adjusted under (i) above,
if required) determined using the following factors, whichever produces the
lesser annual amount: (I) the interest rate and mortality table (or other
tabular factor) specified in the Plan for adjusting benefits for early
commencement or (II) the “applicable mortality table” and an interest rate of 5
percent.

(B) For “limitation years” beginning on or after July 1, 2007, the following, as
applicable:

(I) If the plan does not provide an immediately commencing straight life annuity
commencing at both age 62 and the Participant’s age at his benefit commencement
date, the actuarial equivalent of the “defined benefit dollar limitation”
(adjusted under (i) above, if required) determined using the “applicable
mortality table” (expressing the Participant’s age based on completed calendar
months as of the benefit commencement date) and an interest rate of 5 percent.

(II) If the plan does provide an immediately commencing straight life annuity
commencing at both age 62 and the Participant’s age at his benefit commencement
date, the lesser of: (a) the amount determined under (I) above or (b) the
“defined benefit dollar limitation” (adjusted under (i) above, if required)
multiplied by the ratio of the annual amount of the immediately commencing
straight life annuity under the Plan at the Participant’s benefit commencement
date to the annual amount of the immediately commencing straight life annuity
under the Plan at age 62, both determined without applying the limitations of
this Section 7.1.

Any decrease in the “defined benefit dollar limitation” determined in accordance
with this paragraph (ii) shall not reflect a mortality decrement if benefits are
not forfeited upon the death of the Participant. If any benefits are forfeited
upon death, the full mortality decrement is taken into account. For this
purpose, no forfeiture is treated as occuring upon the Participant’s death if
the Plan does not charge Participants for providing qualified preretirement
survivor annuity coverage.

(iii) If the benefit of a Participant begins after the Participant attains age
65, the “defined benefit dollar limitation” applicable to the Participant at the
later age is an annual benefit payable in the form of a straight life annuity
beginning at the benefit commencement date that is:

(A) For “limitation years” beginning before July 1, 2007, the actuarial
equivalent of the “defined benefit dollar limitation” (adjusted under (i) above,
if required) determined using the following factors, whichever provides the
lesser amount: (I) the interest rate and mortality table (or other tabular
factor) used under the Plan to determine Actuarial Equivalence for purposes of
delayed retirement or (II) the “applicable mortality table” and an interest rate
of 5 percent.

 

22



--------------------------------------------------------------------------------

(B) For “limitation years” beginning on or after July 1, 2007, the following, as
applicable:

(I) If the plan does not provide an immediately commencing straight life annuity
commencing at both age 65 and the Participant’s age at his benefit commencement
date, the actuarial equivalent of the “defined benefit dollar limitation”
(adjusted under (i) above, if required) determined using the “applicable
mortality table” (expressing the Participant’s age based on completed calendar
months as of the benefit commencement date) and an interest rate of 5 percent.

(II) If the plan does provide an immediately commencing straight life annuity
commencing at both age 65 and the Participant’s age at his benefit commencement
date, the lesser of: (a) the amount determined under (I) above or (b) the
“defined benefit dollar limitation” (adjusted under (i) above, if required)
multiplied by the ratio of the annual amount of the adjusted immediately
commencing straight life annuity under the Plan at the Participant’s benefit
commencement date to the annual amount of the adjusted immediately commencing
straight life annuity under the Plan at age 65, both determined without applying
the limitations of this Section 7.1. The adjusted immediately commencing
straight life annuity at the Participant’s benefit commencement date is the
annual amount of such annuity payable to the Participant computed disregarding
accruals after age 65, but including actuarial adjustments even if those
adjustments are used to offset accruals and the adjusted immediately commencing
straight life annuity under the Plan at age 65 is the annual amount of such
annuity that would be payable to a hypothetical Participant who is age 65 and
has the same accrued benefit as the Participant.

Any adjustment to the “defined benefit dollar limitation” determined in
accordance with this paragraph (iii) shall not reflect a mortality decrement if
benefits are not forfeited upon the death of the Participant. If any benefits
are forfeited upon death, the full mortality decrement is taken into account.
For this purpose, no forfeiture is treated as occuring upon the Participant’s
death if the Plan does not charge Participants for providing qualified
preretirement survivor annuity coverage.

(g) An “employee contribution” means any employee after-tax contribution
contributed by a Participant under any qualified plan of a Participating Company
or a “related employer”, including mandatory employee contributions, as defined
in Section 411(c)(2)(C) of the Code.

(h) A Participant’s “415 compensation” for any “limitation year” means a
Participant’s compensation as defined in Section 7.4. For limitation years
beginning on and after July 1, 2007, if a Participant’s employment with the
Employer and all “related employers” terminates, “415 compensation” does not
include amounts received by the Participant following such termination except
amounts paid before the later of (a) the close of

 

23



--------------------------------------------------------------------------------

the “limitation year” in which the Participant’s employment terminates or
(b) within 2 1/2 months of such termination if such amounts (1) would otherwise
have been paid to the Participant in the course of his employment and are
regular compensation for services during the Participant’s regular working
hours, compensation for services outside the Participant’s regular working hours
(such as overtime or shift differential pay), commissions, bonuses, or other
similar compensation, (2) are payments for accrued bona fide sick, vacation or
other leave, but only if the Participant would have been able to use such leave
if his employment had continued, or (3) received by the Participant pursuant to
a non-qualified, unfunded deferred compensation plan, but only if the
Participant would have received such payment at the same time if he had
continued in employment and only to the extent the payment is includible in the
Participant’s gross income. For purposes of this paragraph, a Participant will
not be considered to have terminated employment if his new employer continues to
maintain the plan with respect to such Participant.

(i) The “limitation year” means the calendar year.

(j) A “predecessor employer” means (1) any former employer with respect to which
a Participating Company or “related employer” maintains a plan that provides
benefits that the Participant accrued while performing services for such other
employer or (2) a former entity that antedates a Participating Company or a
“related employer” if under the facts and circumstances the Employer or “related
employer” constitutes a continuation of all or a part of the trade or business
of the former entity

(k) A “related employer” means any corporation or business, other than a
Participating Company, which would be aggregated with a Participating Company
for a relevant purpose under Section 414 of the Code as modified by
Section 415(h) of the Code.

7.1.3 Adjustments If January 1, 1987 Accrued Benefit Higher Than Other Limits.
If a Participant’s current accrued benefit as of January 1, 1987 exceeds the
benefit limits set forth in the foregoing provisions of this Section 7.1, then
the dollar limitation referred to in Section 7.1.1 shall be deemed to be not
less than such current accrued benefit. For purposes hereof, a Participant’s
“current accrued benefit” means his accrued benefit determined as of the close
of the last limitation year beginning before January 1, 1987 but disregarding
any change in the terms and conditions of the Plan after May 5, 1986 and any
cost of living adjustment occurring after May 5, 1986.

7.1.4 Effect on Participants. Benefit increases resulting from the increase in
the limitations of Section 415(b) of the Code will be provided to all employees
participating in the Plan who have one hour of service on or after the first day
of the first limitation year ending after December 31, 2001.

7.2 Restrictions on Benefits Payable to Certain Highly Compensated Participants.

7.2.1 In the event of the termination of the Plan, the benefit otherwise payable
under the Plan to any Participant who is a Highly Compensated Employee with
respect to the Plan Year in which such Plan termination occurs shall be limited
to a benefit which is nondiscriminatory under Section 401(a)(4) of the Code. To
the extent necessary, any assets

 

24



--------------------------------------------------------------------------------

otherwise allocable upon the Plan’s termination under Section 12.2 to a
Participant who is a Highly Compensated Employee for the Plan Year in which the
Plan’s termination occurs shall be reallocated to other Participants so that
this provision is not violated. For purposes hereof, however, a benefit
applicable to such a Highly Compensated Employee upon the Plan’s termination
shall be considered to be nondiscriminatory under Section 401(a)(4) of the Code
if each Participant who is not a Highly Compensated Employee with respect to the
Plan Year in which the Plan’s termination occurs and who is entitled to a
benefit under the Plan upon the Plan’s termination receives upon such
termination a proportion of the then present value of his accrued benefit under
the Plan which is at least equal to the proportion of the then present value of
the accrued benefit receivable upon the Plan’s termination by such Highly
Compensated Employee.

7.2.2 (a) Prior to the complete termination of the Plan and distribution of all
Plan assets, the payments made during any Plan Year to a Participant who is a
Restricted Participant for such Plan Year shall be restricted to the extent
necessary so that such payments do not exceed the payments that would be made
for such Plan Year if the Participant’s remaining Accrued Benefit under the Plan
was being paid in the form of a single life annuity.

(b) The restrictions set forth in paragraph (a) above shall not apply to any
Participant if either: (1) after payment to such Participant of all benefits
payable to him under the Plan, the value of all assets of the Plan equals or
exceeds 110% of the then value of the Plan’s current liabilities (as defined in
Section 412(l)(7) of the Code); (2) the entire value of such Participant’s
retirement benefit under the Plan is less than 1% of the then value of the
Plan’s current liabilities (as defined in Section 412(l)(7) of the Code); or
(3) the entire value of such Participant’s retirement benefit under the Plan is
$5,000 or less.

(c) For purposes of this Section 7.2.2, a Participant shall be considered a
“Restricted Participant” for any Plan Year if he is one of the 25 Highly
Compensated Employees for such Plan Year with the greatest compensation. In
determining which of the Highly Compensated Employees for any Plan Year have the
25 greatest compensations, the compensation to be considered for any such Highly
Compensated Employee shall be the highest compensation he received in such Plan
Year or any other Plan Year under which his compensation, ownership in the
Employer, and/or officer status made him a Highly Compensated Employee for the
subject Plan Year.

7.3 Highly Compensated Employee. For purposes of this Section 7, “Highly
Compensated Employee” means an Employee (a) who, during the Plan Year for which
the determination is being made or the preceding Plan Year, was at any time a 5%
owner (as defined in Section 416(i)(1) of the Code) of any Affiliated Employer;
or (b) who, during the Plan Year preceding the Plan Year for which the
determination is being made, received compensation in excess of $80,000 (or such
larger amount as may be determined by the Commissioner of Internal Revenue). For
purposes of this Section 7.3, a former Employee shall be deemed to be a Highly
Compensated Employee with respect to a Plan Year if such former Employee
separated from service (or was deemed to have separated) prior to the Plan Year,
performed no services for an Affiliated Employer during the Plan Year and was a
Highly Compensated Employee actively employed by an Affiliated Employer for
either the Plan Year in which he separated or any Plan Year ending on or after
the Employee’s 55th birthday.

 

25



--------------------------------------------------------------------------------

7.4 Compensation. For purposes of this Section 7, “compensation” means an
Employee’s earned income, wages, salaries, and fees for professional services
and other amounts received for personal services actually rendered in the course
of employment with an Affiliated Employer (including, but not limited to,
commissions paid salesmen, compensation for services on the basis of a
percentage of profits, commissions on insurance premiums, tips and bonuses), and
excluding the following: (a) contributions by an Affiliated Employer to a plan
of deferred compensation which are not includable in the Employee’s gross income
for the taxable year in which contributed, or contributions by an Affiliated
Employer under a simplified employee pension plan to the extent such
contributions are deductible by the Employee, or any distributions from a plan
of deferred compensation; (b) amounts realized from the exercise of a
nonqualified stock option, or when restricted stock (or property) held by the
Employee either becomes freely transferable or is no longer subject to a
substantial risk of forfeiture; (c) amounts realized from the sale, exchange or
other disposition of stock acquired under a qualified stock option; and
(d) other amounts which received special tax benefits.

7.4.1 For purposes of Section 7.1, an Employee’s compensation for a Plan Year is
the compensation actually paid or includable in gross income during such Plan
Year.

7.4.2 For purposes of Section 7.4, an Employee’s compensation for a Plan Year is
the compensation actually paid or includable in gross income during such Plan
Year plus the compensation which would have been paid or includable in gross
income during such Plan Year but for Sections 125, 132, 402(a)(8) and
402(h)(1)(B) of the Code.

7.4.3 For purposes of the Plan, an Employee’s compensation for any Plan Year
shall not be deemed to exceed $200,000, as adjusted for cost-of-living increases
in accordance with Section 401(a)(17)(B) of the Code.

7.5 Convergys Corporation Non-Qualified Excess Benefit Plan. To the extent that
the benefits otherwise payable to a Participant under the Plan are limited
because of the limitation contained in Section 7.1, 7.2 or 7.4.3, the present
value of such excess benefits shall be payable commencing on the earlier of
(a) the day on which the Participant’s retirement benefit under Section 5.1, 5.2
or 5.3 commences (or, if later, the day following the date on which the
Participant ceases to be an Employee), and (b) the day following the date on
which the Participant’s death occurs. If the present value at payment
commencement of such excess benefit is less than or equal to $50,000, payment
shall be made in one single-sum payment. If the present value is more than
$50,000, payment shall be made in substantially equal installments over a period
not exceeding 10 years. No more than one installment shall be made in any
calendar year, and the amount of each annual installment shall not be less than
$50,000 (except for the last payment). Notwithstanding the foregoing, if the
present value of the Participant’s excess benefit is more than $50,000, the
amount of the first installment of such excess benefit shall be increased by the
amount of the Participant’s FICA Liability (but not to an amount in excess of
the present value of the Participant’s excess benefit). For purposes of the
preceding sentence, “FICA Liability” means the Participant’s share of the Social
Security and Medicare taxes applicable to the Participant’s excess benefit that
are payable upon commencement of payment of such excess benefit. Each excess
benefit installment payable after the first installment shall be credited with
assumed interest, at the rate called for under Section 5.4.3, for the period
from the date on which his excess benefit commences to the

 

26



--------------------------------------------------------------------------------

installment payment date. If the Participant dies prior to receiving all
installments of his excess benefit, the remaining installments shall be paid,
when due, to his Beneficiary, as provided by Section 6.4. All benefits under
this Section 7.5 shall be paid from the operating income of the Participating
Company which last employed the Participant and shall not under any
circumstances be paid from the Trust. Notwithstanding the foregoing, no benefits
shall be payable under this Section 7.5 to or with respect to a Participant who
is also entitled to receive a benefit under the Convergys Corporation
Supplemental Executive Retirement Plan.

SECTION 8

CONTRIBUTIONS

8.1 General. All contributions to provide the benefits under the Plan shall be
made by the Participating Companies and no contributions shall be required of
Participants.

8.2 Mistake of Fact; Disallowance of Deduction. Any contribution to the Trust
made by a Participating Company by reason of a mistake of fact or conditioned on
its deductibility under Section 404 of the Code, to the extent disallowed, shall
be repaid to the Participating Company, at the Participating Company’s election,
provided that such repayment is made within one year after the mistaken payment
of the contribution or within one year of the disallowance of the deduction.
Earnings attributable to such contributions may not be paid to the Participating
Company, but any losses attributable thereto shall reduce the amount which may
be repaid. All Participating Company contributions shall be conditioned on their
deductibility under Section 404 of the Code.

SECTION 9

ADMINISTRATION OF THE PLAN

9.1 Plan Administration. The Employee Benefits Committee shall be responsible
for the administration of the Plan and, in addition to the powers and
authorities expressly conferred upon it in the Plan, shall have all such powers
and authorities as may be necessary to carry out the provisions of the Plan,
including the power and authority to interpret and construe each and every
provision of the Plan, to make benefit determination, and to resolve any
disputes which arise under the Plan. In carrying out its duties under the Plan,
including making benefit determinations, interpreting or construing the
provisions of the Plan, and resolving disputes, the Employee Benefits Committee
(or any individual to whom authority has been delegated in accordance with
Section 9.8) shall have absolute discretionary authority. Without limiting the
foregoing, benefits under the Plan shall be paid only if the Employee Benefits
Committee decides in its discretion that the applicant is entitled to benefits
under the Plan.

 

27



--------------------------------------------------------------------------------

9.2 Service of Process. Unless another person has been appointed by the Company
to serve as agent for receipt of legal process with respect to the Plan, the
Committee shall be the agent for receipt of legal process with respect to the
Plan.

9.3 Compensation of Committee. The members of the Committee shall not receive
compensation for their services as such, and except as required by law, no bond
or other security need be required of them in such capacity in any jurisdiction.

9.4 Rules of Plan. Subject to the limitations of the Plan, the Committee may,
from time to time, establish rules for the administration of the Plan and the
transaction of its business. The Committee may correct errors, however arising,
and, as far as possible, adjust any benefit payments accordingly. The
determination of the Committee as to the interpretation of the provisions of the
Plan or any disputed question shall be conclusive upon all interested parties.

9.5 Named Fiduciary. The Committee shall be a named fiduciary of the Plan with
respect to all matters entrusted to it under the terms of the Plan and the
Trust.

9.6 Agents and Employees. The Committee may authorize one or more agents to
execute or deliver any instrument. The Committee may appoint or employ such
agents, counsel (including counsel of any Affiliated Employer or the Trustee),
auditors (including auditors of any Affiliated Employer or the Trustee),
physicians, clerical help and actuaries as in its judgment may seem reasonable
or necessary for the proper administration of the Plan, and the Committee may
certify to the Trustee the expenses chargeable to the Trust for such services.

9.7 Records. The Committee shall maintain accounts showing the fiscal
transactions of the Plan and shall keep, in convenient form, such data as may be
necessary for valuation of the assets and liabilities of the Plan. The Committee
shall prepare and submit annually to the Company a report showing in reasonable
detail the assets and liabilities of the Plan, and giving a brief account of the
operation of the Plan for each Plan Year.

9.8 Delegation of Authority. The Committee and/or the Employee Benefits
Committee may, by resolution, delegate to any person or persons any or all of
its rights and duties hereunder. Any such delegation shall be valid and binding
on all persons, and the person or persons to whom authority has been delegated
shall, upon written acceptance of such authority, have full power to act in all
matters so delegated until the authority expires by its terms or is revoked by
the Committee and/or the Employee Benefits Committee.

9.9 Benefit Claims. Except to the extent that the provisions of any collective
bargaining agreement provide another method of resolving claims for benefits
under the Plan, the provisions of this Section shall control with respect to the
resolution of such claims. Whenever a claim for benefits under the Plan filed by
any person (herein referred to as the “Claimant”) is denied, whether in whole or
in part, the Committee shall transmit a written notice of such decision to the
Claimant within 90 days of the date the claim was filed or, if special
circumstances require an extension, within 180 days of such date, which notice
shall be written in a manner calculated to be understood by the Claimant and
shall contain a statement of (i) the specific reasons for the denial of the
claim, (ii) specific reference to pertinent Plan

 

28



--------------------------------------------------------------------------------

provisions on which the denial is based, and (iii) a description of any
additional material or information necessary for the Claimant to perfect the
claim and an explanation of why such information is necessary. The notice shall
also include a statement advising the Claimant that, within 60 days of the date
on which he receives such notice, he may obtain review of such decision in
accordance with the procedures hereinafter set forth. Within such 60-day period,
the Claimant or his authorized representative may request that the claim denial
be reviewed by filing with the Committee a written request therefor, which
request shall contain the following information:

(a) the date on which the Claimant’s request was filed with the Committee;
provided, however, that the date on which the Claimant’s request for review was
in fact filed with the Committee shall control in the event that the date of the
actual filing is later than the date stated by the Claimant pursuant to this
paragraph;

(b) the specific portions of the denial of his claim which the Claimant requests
the Committee to review;

(c) a statement by the Claimant setting forth the basis upon which he believes
the Committee should reverse the previous denial of his claim for benefits; and

(d) any written material (offered as exhibits) which the Claimant desires the
Committee to examine in its consideration of his position as stated pursuant to
paragraph (c) of this Section.

Within 60 days of the date determined pursuant to paragraph (a) of this Section
or, if special circumstances require an extension, within 120 days of such date,
the Employee Benefits Review Committee shall conduct a full and fair review of
the decision denying the Claimant’s claim for benefits and shall render its
written decision on review to the Claimant. The Employee Benefits Review
Committee’s decision on review shall be written in a manner calculated to be
understood by the Claimant and shall specify the reasons and Plan provisions
upon which the Employee Benefits Review Committee’s decision was based.

The Committee or Review Committee may establish such additional rules and
procedures as necessary or desirable, including to comply with any applicable
Department of Labor regulations.

9.10 Eligibility. The members of the Committee shall not be precluded from
becoming Participants in the Plan if they are otherwise eligible.

9.11 Indemnification. The Company shall indemnify each member of the Committee
for all expenses and liabilities (including reasonable attorney’s fees) arising
out of the administration of the Plan, other than any expenses or liabilities
resulting from the member’s own gross negligence or willful misconduct. The
foregoing right of indemnification shall be in addition to any other rights to
which the members of the Committee may be entitled as a matter of law.

 

29



--------------------------------------------------------------------------------

SECTION 10

TRUST

The Trust shall be deemed to form a part of the Plan and all rights which may
accrue to any person under the Plan shall be subject to the terms of the Trust
as well as to the terms of the Plan. All assets of the Plan shall be held in the
Trust for the benefit of the Participants, retired Participants and their
beneficiaries. Except as otherwise provided in the Plan, in no event shall it be
possible, at any time prior to the satisfaction of all liabilities with respect
to the Participants, retired Participants and their beneficiaries, for any part
of the assets of the Plan to be used for, or diverted to, purposes other than
for the exclusive benefit of the Participants, retired Participants and their
beneficiaries. No person shall have any interest in or right to any part of the
earnings of the Trust, or any rights in, to or under the Trust or any part of
the assets thereof, except as and to the extent expressly provided in the Plan.
The Trustee of the Trust shall be appointed from time to time by the Company by
appropriate instrument and shall have such powers as to investment or
reinvestment and control and disbursement of the assets as the Company shall
approve and as shall be in accordance with the Plan. The Company may remove any
Trustee at any time upon reasonable notice and, upon such removal or upon the
resignation of the Trustee, the Company shall designate a successor Trustee,
either individual or corporate.

SECTION 11

TRANSITION GROUP PARTICIPANTS; DEATH BENEFIT PLAN; TRANSFERS

11.1 Transition Group Participants. For purposes of the Plan, “Transition Group
Participant” means a CBI Plan Participant (a) who, on December 31, 1993, was a
Covered Employee under CBMPP and had been credited with at least five full years
of vesting service and (b) whose Term of Employment on December 31, 1993 was at
least twenty full years or whose attained age and Term of Employment on
December 31, 1993 (in actual years, months and days) totaled at least 65 full
years. The term Transition Group Participant” also shall include any other CBI
Plan Participant (a) who was a Covered Employee on January 1, 1999; (b) who was
a participant in CBPP on December 31, 1993; and (c) who would have met the
definition of “Transition Group Employee” under the preceding sentence if he had
been in a class of employees eligible to participate in CBMPP on December 31,
1993.

11.1.1 In the case of a Transition Group Participant, in no event shall the
value of his retirement benefit under Section 5.1 be less than the greater of
(a) the benefit to which he would have been entitled under CBMPP if he had
ceased to be an employee on January 31, 1992 and if CBMPP had continued in
effect unamended or (b) the benefit to which he would have been entitled if
CBMPP had continued in effect unamended but the applicable “averaging period”
used to compute his Adjusted Income was the 60-month period ending on the
earlier of the date he ceased to be an employee or December 31, 1998, his
“compensation” for any period after December 30, 1993 was his Covered
Compensation and his Term of Employment was his Term of Employment as of the
earlier of the date he ceased to be an employee or December 31,

 

30



--------------------------------------------------------------------------------

1998; provided, however, that the amount determined under this clause (b) shall
be reduced, for each month by which the Participant’s attained age is less than
55, by 0.5% per month (if the Participant’s actual Term of Employment when his
employment terminates is less than 30 years) or by 0.25% per month (if the
Participant’s actual Term of Employment when his employment terminates is 30
years or more).

11.1.2 In the event of the death of a married Transition Group Participant, the
value of the death benefit payable to his surviving spouse under Section 6.2
shall not be less than the value of the survivor annuity which the spouse would
have been entitled to receive under Section 5.2 if the Participant’s retirement
benefit had commenced immediately prior to the date of his death.

11.1.3 In the case of a Transition Group Participant whose Term of Employment
was fifteen or more years and who is not Service Pension Eligible, if such
Participant becomes totally disabled as a result of sickness or injury, other
than by accidental injury arising out of and in the course of employment as a
Covered Employee and, as a consequence of such disability, ceases to be an
Employee, he shall be entitled to receive a monthly disability benefit,
commencing on the day following the date he ceases to be an Employee, equal to
the immediate monthly benefit which he is otherwise entitled to receive under
Section 5.1, and payable until the earliest of the following: (a) the date on
which he is no longer disabled, (b) the date on which he attains age 65, (c) the
date on which his retirement benefit commences, and (d) the date of his death.
Any death benefit under this Section 11.1.3 shall be paid from the operating
income of the Participating Company which last employed the Participant.

11.1.4 For purposes of the Plan, “Term of Employment” and “Adjusted Career
Income” shall have the meanings set forth in CBMPP as in effect on December 30,
1993. A Transition Group Participant shall be deemed to be “Service Pension
Eligible” if (without regard to Section 4.1.8 of CBMPP as in effect on
December 30, 1993), (a) he has attained age 60 and his Term of Employment is at
least 10 years, or (b) he has attained age 55 and his Term of Employment is at
least twenty years, or (c) he has attained age 50 and his Term of Employment is
at least 25 years, or (d) his Term of Employment is at least 30 years.

11.2 Death Benefit Plan. In the event of the death of a Participant who was a
Participant in the Death Benefit Plan of CBMPP on December 30, 1993 or the Death
Benefit Plan of CBPP on December 31, 1996, his beneficiaries shall be entitled
to receive the same death benefit, and in the same form and amount, which they
would have been entitled to receive if Death Benefit Plans had continued in
effect unamended except that (a) no burial expenses or other expenses incident
to the death of the Participant shall be paid, and (b) all payments shall be
lump-sum payments. For purposes of the Plan, “Death Benefit Plan” means those
provisions of CBPP and CBMPP which dealt with the death benefits provided under
Section 5 of CBPP as in effect on December 31, 1996 or Section 5 of CBMPP as in
effect on December 30, 1993. For purposes of determining the amount of death
benefit payable to a Participant under the Death Benefit Plan of CBMPP, his
“Wages” shall be deemed to be: (a) if the Participant was on an active
Cincinnati Bell payroll on December 31, 1993, the base pay plus differentials
which the Participant was receiving on such date (or would have been entitled to
receive on such date if the Participant had returned from disability or a leave
of absence)

 

31



--------------------------------------------------------------------------------

plus commissions, team awards and bonuses paid during 1993, but excluding
overtime and vacation buy back; and (b) if the Participant was not on an active
Cincinnati Bell payroll on December 31, 1993, the base pay plus differentials
which the Participant was receiving on the date (prior to December 31, 1993) on
which he left the active payroll plus commissions, team awards and bonuses paid
during the 12-month period ending on the date (prior to December 31, 1993) on
which he left the active payroll, but excluding overtime and vacation buy back.
For purposes of determining the amount of death benefit payable to a Participant
under the Death Benefit Plan of CBPP, his “Wages” shall be deemed to have
neither increased nor decreased after December 31, 1993. Notwithstanding any
other provision of this Section 11.2 to the contrary, no death benefit shall be
payable under this Section 11.2 to any person claiming by or through a
Participant (a) who was not a Participant on January 1, 1999 or (b) who was an
Employee on December 30, 2000. Notwithstanding any other provision of this
Section 11.2 to the contrary, no death benefit shall be payable under this
Section 11.2 to any person claiming by or through a Participant who dies after
December 30, 2000.

11.3 Mandatory Portability Agreement. If the accrued benefits (and related plan
assets) that relate to any Participant who is a CBI Plan Participant were
required under the Mandatory Portability Agreement to be transferred to the CBPP
or the CBMPP from any of the Former Affiliate Plans (as such term is defined in
the Mandatory Portability Agreement) or from the CBPP or the CBMPP to any of
such Former Affiliate Plans by reason of the Participant’s transfer of
employment that occurred prior to January 1, 1999 but such accrued benefit (and
related plan asset) transfer had not occurred prior to such date, then such
accrued benefit (and related plan asset) transfer shall be completed by this
Plan, provided that no accrued benefit shall be transferred to and assumed by
this Plan unless assets at least equal to such accrued benefits also are
transferred to this Plan.

11.4 Minimum Frozen Benefit. In no event shall the value of the retirement
benefit calculated under Section 11.1.1 for a Transition Group Participant who
is a Special Eligibility Participant (within the meaning of CBMPP as in effect
on December 31, 1998) be less than it would have been if he had ceased to be an
employee on March 31, 1995 (or, if earlier, the date on which he ceased to be an
Employee), if the number of his years of age was not less than the number of his
actual years of age as of March 31, 1995 (or, if earlier, the date on which he
ceased to be an employee) plus five, and if the number of years during his Term
of Employment was not less than the number of years during his actual Term of
Employment as of March 31, 1995 (or, if earlier, the date on which he ceased to
be an employee) plus five.

11.5 Transfer from CBPP and CBMPP. Effective January 1, 1999, the accrued
benefit of each CBI Plan Participant and CBI Plan Beneficiary under CBPP and
CBMPP shall be transferred to and assumed by Plan. In accordance with the
provisions of the Employee Benefits Agreement between the Company and Cincinnati
Bell Inc. dated October 14, 1998, assets shall be transferred from Cincinnati
Bell Pension Plans Trust to the Trust established in conjunction with the Plan
in order to reflect the transfer of accrued benefits referred to in the
immediately preceding sentence. By reason of the transfer of such accrued
benefits and assets, CBPP and CBMPP shall cease to have any further obligation
with respect to the accrued benefit of any CBI Plan Participant or CBI Plan
Beneficiary.

 

32



--------------------------------------------------------------------------------

SECTION 12

CERTAIN RIGHTS AND OBLIGATIONS OF THE COMPANY

12.1 Contributions. It is the intention of the Company to continue the Plan and
to make contributions to the Trust regularly each year, but the Company may, for
any reason, discontinue, suspend or reduce its contributions below those deemed
sufficient by the Committee.

12.2 Termination. The Plan may be terminated at any time by the Company. In the
event of the termination of the Plan, except as otherwise permitted in this
Section 12, the assets of the Plan shall be used for the benefit of the
Participants, retired Participants and their beneficiaries and for no other
purpose. Such assets shall be allocated and applied according to the following
order of priority:

12.2.1 To provide the benefit to which each Participant, retired Participant and
beneficiary is entitled under the Plan on the date of termination; provided,
however, that for purposes of this Section 12.2.1, such benefit shall not be
deemed to exceed the lesser of:

(a) that portion of such benefit to which such Participant, retired Participant
or beneficiary would have been entitled on the first day of the 3-year period
ending on the date of termination based on the provisions of the Plan in effect
on the first day of the 5-year period ending on the date of termination
(assuming for such purpose that no Plan amendments increasing benefits were
adopted or became effective during such 5-year period); and

(b) the lowest benefit to which such Participant, retired Participant or
beneficiary was entitled under the Plan at any time during the 3-year period
ending on the date of termination.

12.2.2 To the extent that the benefit to which each Participant, retired
Participant and beneficiary is entitled under the Plan on the date of
termination has not been provided for under Section 12.2.1, the remaining Plan
assets shall next be applied to provide such benefit; provided, however, that
for purposes of this Section 12.2.2, such benefit shall not be deemed to exceed
the lesser of:

(a) the sum of that portion of such benefit to which such Participant, retired
Participant or beneficiary would have been entitled on the date of termination
based on the provisions of the Plan in effect on the first day of the 5-year
period ending on the date of termination (assuming for such purpose that no Plan
amendments were adopted or became effective during such 5-year period), plus the
sum of the products obtained by multiplying each portion of such benefit
resulting from a Plan amendment which was adopted or became effective (whichever
is later) during such 5-year period times the number of full years (not more
than 5) during such 5-year period (assuming for such purpose that the first
12-month period next following the date on which such amendment was adopted or
became effective, whichever is later, constitutes one full year and that each
subsequent 12-month period constitutes an additional full year); and

 

33



--------------------------------------------------------------------------------

(b) a benefit having a value actuarially equivalent to the value of a monthly
life annuity, commencing at age 65, equal to $750 multiplied by a fraction, the
numerator of which is the contribution and benefit base determined under
Section 230 of the Social Security Act in effect on the date of termination and
the denominator of which is such contribution and benefit base in effect in
calendar year 1974.

12.2.3 To the extent that the benefit to which each Participant, retired
Participant and beneficiary is entitled under the Plan on the date of
termination has not been provided for under Section 12.2.1 and 12.2.2, the
remaining Plan assets shall next be applied in the following order: first, to
assure the continuance of benefits payable to retired Participants and
beneficiaries of deceased Participants; second, to provide retirement benefits
for active Participants who reached their Normal Retirement Date on or before
the date of termination, and for this purpose they shall be deemed to have
retired on the date of termination; third, to provide retirement benefits for
active Participants who have been credited with 10 years of Vesting Service and
who have attained age 55 on or before the date of termination, and for this
purpose they shall be deemed to have retired on the date of termination; fourth,
to provide for the satisfaction of all other liabilities under the Plan; and
fifth, all residual assets remaining after the satisfaction of all other
liabilities under the Plan shall be paid to the Company provided that the
payment does not contravene any provision of the law.

Notwithstanding the foregoing, the Committee shall not make any provisions for
paying benefits under this Section 12.2 until any necessary authorizations,
waivers, exemptions or variances have been obtained from the appropriate
governmental agencies under ERISA. For purposes of this Section 12.2, “date of
termination” shall be the effective date as of which the Plan is terminated with
respect to the Company.

12.3 Vesting of Accrued Benefits. Upon the termination of the Plan, the accrued
benefit of each Participant under the Plan (determined as of the effective date
of the termination of the Plan) shall become fully vested and nonforfeitable to
the extent funded. Upon the partial termination of the Plan, the accrued benefit
of each Participant affected by such partial termination (determined as of the
effective date of such partial termination) shall become fully vested and
nonforfeitable to the extent funded.

12.4 Benefits Not Guaranteed. All contributions by the Participating Companies
to the Trust are voluntary. The Participating Companies do not guarantee any of
the benefits of the Plan.

SECTION 13

MERGER, CONSOLIDATION OR TRANSFER

13.1 Definitions. For purposes of this Section 13, the following terms shall
have the meanings hereinafter set forth unless the context otherwise requires:

13.1.1 The terms “merger” or “consolidation” mean the combining of this Plan and
another plan (the “constituent plans”) into a single plan (the “surviving
plan”).

 

34



--------------------------------------------------------------------------------

13.1.2 A “transfer of assets or liabilities” occurs (a) when there is a
diminution of assets or liabilities with respect to this Plan and the
acquisition of those assets or the assumption of those liabilities by another
plan or (b) when there is a diminution of assets or liabilities with respect to
another plan and the acquisition of those assets or the assumption of those
liabilities by this Plan. In the case of a transfer of assets or liabilities,
this Plan and the other plan involved in the transfer shall be the “constituent
plans” and the “surviving plans.”

13.1.3 The term “benefits on a termination basis” means (a) with respect to this
Plan, the benefits that would be provided exclusively by the assets of this Plan
pursuant to Section 4044 of ERISA and the regulations thereunder if this Plan
terminated or (b) with respect to any other plan, the benefits that would be
provided exclusively by the assets of such other plan pursuant to Section 4044
of ERISA and the regulations thereunder if such other plan terminated.

13.1.4 The term “Plan Participant” means with respect to any merger,
consolidation or transfer of assets or liabilities involving this Plan and
another plan, each person for whom any benefit (whether or not vested) was
accrued under this Plan immediately before the merger, consolidation or
transfer.

13.1.5 The term “Merged Plan Participant” means, with respect to any merger,
consolidation or transfer of assets or liabilities involving this Plan and any
other plan, each person for whom a benefit (whether or not vested) was accrued
under such other plan immediately before the merger, consolidation or transfer.

13.2 Minimum Benefits. Notwithstanding any other provision hereof to the
contrary, in the case of a merger, consolidation or transfer of assets or
liabilities on or after January 1, 1999, in no event shall the benefits on a
termination basis provided for each Plan Participant and Merged Plan Participant
under the surviving plan or plans immediately after the merger, consolidation or
transfer be less than the benefits on a termination basis which would have been
provided for such Participant under the constituent plans if the constituent
plans had terminated immediately before the merger, consolidation or transfer.
Subject to the provisions of this Section 13.2 and the other provisions of the
Plan, the Committee may take action to merge or consolidate this Plan and the
Trust with any other plan and trust or permit the transfer of any assets and
liabilities of this Plan and the Trust to any other plan and trust or vice
versa.

 

35



--------------------------------------------------------------------------------

13.3 Termination After Merger. Notwithstanding any other provision hereof to the
contrary, the provisions of this Section 13.3 shall apply (a) if any other plan
(the “Merged Plan”) is merged into this Plan; (b) if the sum of the assets of
this Plan and the Merged Plan is less than the sum of the present values of the
benefits (whether or not vested) accrued under this Plan and the Merged Plan;
and (c) this Plan is terminated within five years after the merger. If, at the
time of termination, the assets of this Plan are insufficient to provide all of
the benefits called for under Section 12.2, such assets shall be allocated and
distributed as follows:

13.3.1 Determine whether this Plan or the Merged Plan is the lower funded plan.
For purposes hereof, the term “lower funded plan” means the plan which
immediately prior to the merger, would have its assets exhausted in a higher
priority category pursuant to Section 4044 of ERISA or, if, the assets of both
plans would be exhausted in the same priority category pursuant to Section 4044
of ERISA, the plan the assets of which would satisfy a lesser proportion of the
liability allocated at that priority category. The Plan which is not the lesser
funded shall be the “better funded plan.”

13.3.2 Determine the excess accrued benefit of each person for whom a benefit
was accrued under the better funded plan immediately before the merger. For
purposes hereof, the term “excess accrued benefit” means the amount (not less
than zero) by which (a) the benefits on a termination basis which such person
would have received under the better funded plan if the better funded plan had
terminated immediately prior to the merger exceeds (b) the benefits such person
would be entitled to receive under paragraphs (a) and (b) of Section 13.3.3.

13.3.3 The assets of this Plan shall then be allocated and distributed as
follows:

(a) First, to provide benefits for all Plan Participants and Merged Plan
Participants through the priority categories described in Section 12.2 fully
satisfied in the lower funded plan immediately prior to the merger.

(b) Second, to provide benefits for all Plan Participants and Merged Plan
Participants in the next priority category described in Section 12.2 to the
following percentage of the value of all benefits in that category: the
percentage which is the ratio of (i) the assets allocated to the first priority
category not fully satisfied by the lower funded plan immediately prior to the
merger, to (ii) the assets that would have been allocated had that priority
category been fully satisfied.

(c) Third, to provide the excess accrued benefits determined in Section 13.3.2
in the priority category described in paragraph (b) above.

(d) Fourth, to provide any remaining excess accrued benefits determined in
Section 13.3.2 in remaining categories in the priority described in
Section 12.2.

(e) Fifth, to provide any remaining benefits in the priority category described
in paragraph (b) above.

(f) Sixth, to provide any remaining benefits in remaining categories in the
priority described in Section 12.2.

13.3.4 For purposes of Section 13.3.2, if any change in the benefit structure of
this Plan or the Merged Plan in conjunction with such merger alters the benefits
on a termination basis provided for each Plan Participant and Merged Plan
Participant, the change in the benefit structure will be deemed to occur and be
effective immediately after the merger unless such change is specifically
designated at the time of the merger to be effective immediately before the
merger.

 

36



--------------------------------------------------------------------------------

13.3.5 Notwithstanding any other provision of this Section 13.3 to the contrary,
if the total liabilities of the Merged Plan are less than 3% of the assets of
this Plan as of at least one day of the calendar year in which the merger
occurs, all the benefits that would have been provided by the Merged Plan if it
had terminated immediately before the merger shall be provided to the Merged
Plan Participants before providing benefits for the Plan Participants.

13.3.6 For purposes of this Section 13.3, if there has been more than one merger
within five years preceding the termination of this Plan, this Section 13.3
shall be applied to each plan merger in the order of the effective dates of such
mergers beginning with the earliest.

13.3.7 The procedures set forth in this Section 13.3 shall be followed in
determining the value of the assets to be allocated to two or more related plans
if there is spin off because of a splitting of this Plan into two or more plans
within five years following a merger.

SECTION 14

NONALIENATION OF BENEFITS

Except (1) to offset benefit for any overpayments made from the Plan to the
recipient, (2) as provided in Code Section 401(a)(13) (relating to qualified
domestic relations orders), Code Section 401(a)(13)(C) and (D) (relating to
offsets ordered or required under a criminal conviction involving the Plan, a
civil judgment in connection with a violation or alleged violation of fiduciary
responsibilities under ERISA, or a settlement agreement between the Participant
and the Department of Labor in connection with a violation or alleged violation
of fiduciary responsibilities under ERISA), Section 1.401(a)-13(b)(2) of
Treasury regulations (relating to Federal tax levies and judgments), or (3) as
otherwise required by law, no benefit under the Plan at any time shall be
subject in any manner to anticipation, alienation, assignment (either at law or
in equity), encumbrance, garnishment, levy, execution, or other legal or
equitable process; and no person shall have power in any manner to anticipate,
transfer, assign (either at law or in equity), alienate or subject to
attachment, garnishment, levy, execution, or other legal or equitable process,
or in any way encumber his benefits under the Plan, or any part thereof, and any
attempt to do so shall be void.

SECTION 15

AMENDMENTS

15.1 Authority to Amend. The Company reserves the right, at any time and from
time to time, to modify or amend, in whole or in part, any or all of the
provisions of the Plan. Provided, however, that no modification or amendment
shall deprive any Participant, retired Participant or beneficiary of any accrued
benefit (to the extent then funded) to which he would otherwise be entitled
under the Plan as of the day preceding the effective date of modification or
amendment. Provided, further, that no modification or amendment shall make it
possible, at

 

37



--------------------------------------------------------------------------------

any time prior to the satisfaction of all liabilities with respect to the
Participants, retired Participants and their beneficiaries for any part of the
assets of the Plan to be used for, or diverted to, purposes other than for the
exclusive benefit of such Participants, retired Participants and their
beneficiaries.

15.2 Vesting Schedule. Notwithstanding any other provision hereof to the
contrary, no Plan amendment may be adopted changing any vesting schedule under
the Plan unless the nonforfeitable percentage of each Participant’s accrued
benefit under the Plan (determined as of the later of the date such amendment is
adopted or the date such amendment becomes effective) is equal to or greater
than such nonforfeitable percentage computed under the Plan without regard to
such amendment. If a Plan amendment is adopted which changes any vesting
schedule under the Plan, each Participant who has been credited with three years
of service as of the day preceding the effective date of the amendment may elect
to have his nonforfeitable percentage computed without regard to such amendment.
The period during which such election may be made shall begin on the date the
amendment is adopted and shall end on the latest of: (a) the 60th day after the
day the amendment is adopted; (b) the 60th day after the day the amendment
becomes effective; or (c) the 60th day after the day the Participant is issued
written notice of the amendment. Further, in no event shall an Employee’s vested
interest in his benefit accrued as of the later of the effective date of such
amendment or the date such amendment is adopted, be determined on and after the
effective date of such amendment under a vesting schedule that is more
restrictive than the vesting schedule applicable to such accrued benefit prior
to the effective date of such amendment.

SECTION 16

MISCELLANEOUS

16.1 Authority to Act for Company. Any matter or thing to be done by the Company
may be done by its Board of Directors or the Executive Committee thereof or by
any person or committee to whom or which authority has been delegated by the
Board of Directors or Executive Committee thereof.

16.2 Counterparts. The Plan may be executed in any number of counterparts, each
of which shall be deemed an original, and the counterparts shall constitute one
and the same instrument, which shall be sufficiently evidenced by any one
thereof.

16.3 Separability of Provisions. If any provision of the Plan is held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provision hereof, and the Plan shall be construed and enforced as if such
provision had not been included.

16.4 Applicable Law. This Plan shall be construed, regulated and administered
under the laws of the State of Ohio and applicable Federal law.

16.5 Captions. The captions before Sections do not comprise a substantive part
of the Plan and are not to be used in applying or interpreting the Plan.

 

38



--------------------------------------------------------------------------------

16.6 Payment of Small Amounts. Notwithstanding any other provision hereof to the
contrary, if the value of any benefit payable under the Plan is less than or
equal to $5,000, the commuted value of such benefit shall be paid to or for the
benefit of the person entitled thereto in full satisfaction of the benefit
otherwise payable to such person. Payment shall be made as follows:

16.6.1 Automatic Rollover. If the value of any benefit payable to a Participant
under the Plan is greater than $1,000 but does not exceed $5,000, the
Participant may elect, without regard to the election procedures of
Section 5.2.1, (a) to receive payment of a lump sum equal to the commuted value
of such benefit or (b) to have such payment made in a direct rollover to an
eligible retirement plan designated by the Participant as provided in
Section 16.7. If the Participant does not make an election under this
Section 16.6.1 pursuant to procedures established by the Committee, payment of
the commuted value of the benefit shall be made in a direct rollover to an
individual retirement plan designated by the Committee.

16.6.2 Participant Cash-Out. If the value of any benefit payable to a
Participant under the Plan is less than or equal to $1,000, the commuted value
of such benefit shall be paid to the Participant in a lump sum.

16.6.3 Other Payment. If the value of any benefit payable to a spouse or other
beneficiary is less than or equal to $5,000, the commuted value of such benefit
shall be paid to the person entitled thereto in a lump sum.

For purposes of this Section 16.6, commuted value shall be calculated using the
actuarial assumptions described in Section 5.9.5.

16.7 Direct Rollovers. Any Participant or beneficiary who is entitled to receive
a distribution from the Plan in the form of an eligible rollover distribution
may elect to have part or all of such distribution paid directly to an eligible
retirement plan. Any election under this Section 16.7 shall be made on forms
furnished and in the manner prescribed by the Committee. Notwithstanding the
foregoing, the minimum amount which a Participant or beneficiary may elect to
have paid to an eligible retirement plan is (a) $200.00, if the entire eligible
rollover distribution is being paid to the eligible retirement plan or
(b) $500.00, if less than the entire eligible rollover distribution is being
paid to the eligible retirement plan. For purposes of this Section 16.7,
“eligible rollover distribution” means any distribution of all or any portion of
the balance to the credit of the distributee, except that an eligible rollover
distribution does not include: any distribution that is one of a series of
substantially equal periodic payments (not less frequently than annually) made
for the life (or life expectancy) of the distributee or the joint lives (or
joint life expectancies) of the distributee and the distributee’s designated
beneficiary, or for a specified period of ten years or more; any distribution to
the extent such distribution is required under Section 401(a)(9) of the Code;
any distribution on account of hardship; and the portion of any distribution
that is not includable in gross income (determined without regard to the
exclusion for net unrealized appreciation with respect to employer securities).
For purposes of the direct rollover provisions of this Section 16.7, a portion
of a distribution shall not fail to be an eligible rollover distribution merely
because the portion consists of after-tax employee contributions which are not
includible in gross income. However, such portion may be paid only to an
individual retirement account or annuity

 

39



--------------------------------------------------------------------------------

described in Section 408(a) or (b) of the Code, or to a qualified defined
contribution plan described in Section 401(a) of the Code that agrees to
separately account for amounts so transferred, including separately accounting
for the portion of such distribution which is includible in gross income and the
portion of such distribution which is not so includible. For purposes of this
Section 16.7, “eligible retirement plan” means an eligible plan under
Section 457(b) of the Code which is maintained by a state, political subdivision
of a state, or an agency or instrumentality of a state or political subdivision
of a state and which agrees to separately account for amounts transferred into
such plan from this Plan, an individual retirement account described in
Section 408(a) of the Code, an individual retirement annuity described in
Section 408(b) of the Code, an annuity plan described in Section 403(a) of the
Code, a qualified defined contribution plan described in Section 401(a) of the
Code the terms of which permit the acceptance of the eligible rollover
distribution, or an annuity contract described in Section 403(b) of the Code. In
the case of an eligible rollover distribution to the surviving spouse or to a
spouse or former spouse who is an alternate payee under a qualified domestic
relations order (as defined in Section 414(p) of the Code), an “eligible
retirement plan” is as described above.

16.8 Relationship of Plan to Employment Rights. The establishment of the Plan
shall not be construed as conferring any legal rights upon any Employee or other
person, or as guaranteeing any employee a continuation of employment and it
shall not interfere with the right of am Affiliated Employer to discharge any
Employee or to treat him without regard of the existence of the Plan.

16.9 Alternate Payees. In the case of a person who is determined by the
Committee to be an alternate payee (within the meaning of Section 414(p)(8) of
the Code) with respect to the vested portion of a Participant’s accrued benefit,
unless the qualified domestic relations order applicable to the Participant’s
accrued benefit otherwise provides, the alternate payee may elect, with respect
to the alternate payee’s interest in the vested portion of the Participant’s
accrued benefit, to have such interest paid or commence to be paid to the
alternate payee as soon as practical after the alternate payee is determined to
be an alternate payee. Notwithstanding the foregoing, if the value of the
alternate payee’s interest in the Participant’s vested accrued benefit is not in
excess of $5,000, such interest shall be paid to the alternate payee, in one
lump sum, as soon as practicable after the alternate payee is determined to be
an alternate payee.

16.10 Recoupment. The Plan shall be entitled to recoup and recover overpaid or
erroneously paid benefits from the Plan, in any reasonable and uniform manner
prescribed by the Committee, including but not limited to: (i) repayment by a
Participant or beneficiary to the Plan, either in a lump sum or installments;
and, (ii) the reduction of future benefits, either actuarially or by actuarially
determined amounts, until all overpaid or erroneously paid amounts are fully
recovered. The Committee may collect past interest on such amounts during the
periods not repaid to the Plan and charge future interest on outstanding
amounts. Indeed, in accepting benefits from the Plan, a Participant, beneficiary
or other recipient of a payment from the Plan agrees to the imposition of an
equitable lien and constructive trust in favor of the Plan as to any overpayment
or erroneous payment. The Committee also shall prescribe any applicable
actuarial assumptions to be used in determining the amount and manner of
recoupment.

 

40



--------------------------------------------------------------------------------

SECTION 17

TOP-HEAVY PROVISIONS

17.1 General. If the Plan is or becomes Top-Heavy in any Plan Year, the
provisions of this Section 17 will supersede any conflicting provisions in the
Plan.

17.2 Definitions. For purposes of this Section 17, the following terms shall
have the meanings hereinafter set forth unless the context otherwise requires:

17.2.1 “Key Employee” means any employee or former employee (including any
deceased employee) who at any time during the Plan Year that includes the
Determination Date was an officer of an Affiliated Employer having annual
compensation greater than $130,000 (as adjusted under Section 416(i)(1) of the
Code for Plan Years beginning after December 31, 2002), a 5-percent owner of an
Affiliated Employer, or a 1-percent owner of an Affiliated Employer having
annual compensation of more than $150,000. For this purpose, annual compensation
means compensation within the meaning of Section 415(c)(3) of the Code. The
determination of who is a key employee will be made in accordance with
Section 416(i)(1) of the Code and the applicable regulations and other guidance
of general applicability issued thereunder.

17.2.2 For any Plan Year, this Plan is “Top-Heavy” if any of the following
conditions exists:

(a) If the Top-Heavy Ratio for this Plan exceeds 60% and this Plan is not part
of any Required Aggregation Group or Permissive Aggregation Group of plans,

(b) If this Plan is a part of a Required Aggregation Group of plans (but which
is not part of a Permissive Aggregation Group) and the Top-Heavy Ratio for the
Required Aggregation Group of plans exceeds 60%, or

(c) If this Plan is a part of a Required Aggregation Group of plans and part of
a Permissive Aggregation Group and the Top-Heavy Ratio for the Permissive
Aggregation Group exceeds 60%.

17.2.3 If an Affiliated Employer maintains one or more defined benefit plans and
no Affiliated Employer has maintained any defined contribution plans (including
any simplified employee pension, as defined in Section 408(k) of the Code) which
during the 5-year period ending on the Determination Date(s) has or has had
account balances, the Top-Heavy Ratio for this Plan alone or for the Required or
Permissive Aggregation Group as appropriate is a fraction, the numerator of
which is the sum of the present values of accrued benefits of all Key Employees
as of the Determination Date(s) (including any part of any accrued benefit
distributed in the 1-year period ending on the Determination Date(s)) (5-year
period ending on the Determination Date in the case of a distribution made for a
reason other than severance from employment, death or disability), and the
denominator of which is the sum

 

41



--------------------------------------------------------------------------------

of all accrued benefits (including any part of any accrued benefit distributed
in the 1-year period ending on the Determination Date(s)) (5-year period ending
on the Determination Date in the case of a distribution made for a reason other
than severance from employment, death or disability), determined in accordance
with Section 416 of the Code and the regulations thereunder.

17.2.4 If an Affiliated Employer maintains one or more defined benefit plans and
an Affiliated Employer maintains or has maintained one or more defined
contribution plans (including any simplified employee pension, as defined in
Section 408(k) of the Code) which during the 5-year period ending on the
Determination Date(s) has or has had any account balances, the Top-Heavy Ratio
for any Required or Permissive Aggregation Group as appropriate is a fraction,
the numerator of which is the sum of the present value of accrued benefits under
the aggregate defined benefit plan or plans for all Key Employees, determined in
accordance with Section 17.2.3, and the sum of account balances under the
aggregated defined contribution plan or plans for all Key Employees as of the
Determination Date(s), and the denominator of which is the sum of the present
values of accrued benefits under the aggregated defined benefit plan or plans,
determined in accordance with Section 17.2.3, for all Participants and the sum
of the account balances under the aggregated defined contribution plan or plans
for all Participants as of the Determination Date(s), all determined in
accordance with Section 416 of the Code and the regulations thereunder. The
account balances under a defined contribution plan in both the numerator and
denominator of the Top-Heavy Ratio are adjusted for any distribution of an
account balance made in the 1-year period ending on the Determination Date
(5-year period ending on the Determination Date in the case of a distribution
made for a reason other than severance from employment, death or disability).

17.2.5 For purposes of Sections 17.2.3 and 17.2.4, the value of account balances
and the present value of accrued benefits will be determined as of the most
recent Valuation Date that falls within or ends with the 12-month period ending
on the Determination Date, except as provided in Section 416 of the Code and the
regulation thereunder for the first and second Plan Years of a defined benefit
plan. The account balances and accrued benefits of a Participant (a) who is not
a Key Employee but who was a Key Employee in a prior year, or (b) who has not
been credited with at least one hour of service with any employer maintaining
the plan at any time during the 1-year period ending on the Determination Date
will be disregarded. The calculation of the Top-Heavy Ratio, and the extent to
which distributions, rollovers, and transfers are taken into account will be
made in accordance with Section 416 of the Code and the regulations thereunder.
Deductible employee contributions will not be taken into account for purposes of
computing the Top-Heavy Ratio. When aggregating plans, the value of account
balances and accrued benefits will be calculated with reference to the
Determination Dates that fall within the same calendar year. Distributions made
from a terminated plan during the 5-year period ending on the Determination Date
shall be taken into account for purpose of Sections 17.2.3 and 17.2.4 if the
terminated plan would have been required to be included in an Aggregation Group
if it had not been terminated. The present values of accrued benefits and the
amounts of account balances of an employee as of the Determination Date shall be
increased by the distributions made with respect to the employee under such
terminated plan during the 1-year period ending on the Determination Date
(5-year period ending on the Determination Date in the case of a distribution
made for a reason other than severance from employment, death or disability).

 

42



--------------------------------------------------------------------------------

17.2.6 “Permissive Aggregation Group” means the Required Aggregation Group of
plans plus any other plan or plans of any Affiliated Employer which, when
considered as a group with the Required Aggregation Group, would continue to
satisfy the requirements of Sections 401(a)(4) and 410 of the Code.

17.2.7 “Required Aggregation Group” means (a) each qualified plan of an
Affiliated Employer in which at least one Key Employee participates or
participated at any time during the 5-year period ending on the Determination
Date (regardless of whether the plan has terminated), and (b) any other
qualified plan of an Affiliated Employer which enables a plan described in
(a) to meet the requirements of Sections 401(a)(4) or 410 of the Code.

17.2.8 “Determination Date” means (a) for any plan year subsequent to the first
plan year, the last day of the preceding plan year and (b) for the first plan
year of the plan, the last day of that year.

17.2.9 “Valuation Date” means December 31.

17.2.10 For purposes of establishing “Present Value” to compute the Top-Heavy
Ratio, any benefit shall be discounted only for mortality and interest based on
the interest rate and mortality assumption set forth in the Plan.

17.3 Minimum Accrued Benefits. Except as provided in Sections 17.3.3 and 17.3.4,
for any Plan Year in which this Plan is Top-Heavy, each Participant who is not a
Key Employee and has completed 1,000 hours of service will accrue a benefit (to
be provided solely by Affiliated Employer contributions and expressed as a life
annuity commencing at age sixty-five) of not less than 2% of his or her highest
average compensation for the five consecutive years for which the Participant
had the highest compensation. The minimum accrual is determined without regard
to any Social Security contribution. The minimum accrual applies even though
under other Plan provisions the Participant would not otherwise be entitled to
receive an accrual, or would have received a lesser accrual for the year,
because (a) the non-key employee fails to make mandatory contributions to the
Plan, (b) the non-key employee’s compensation is less than a stated amount,
(c) the non-key employee is not employed on the last day of the accrual
computation period, or (d) the Plan is integrated with Social Security.

17.3.1 For purposes of computing the minimum accrued benefit, compensation will
include all wages subject to tax under Section 3101(a) of the Code without the
dollar limitation of Section 3121(a) of the Code, but not including deferred
compensation other than contributions through a salary reduction agreement to a
cash or deferred plan under Section 401(k) of the Code or to a tax deferred
annuity under Section 403(b) of the Code.

17.3.2 No additional benefit accruals shall be provided pursuant to the
foregoing provisions of this Section 17.3 to the extent that the total accruals
on behalf of the Participant attributable to contributions of the Affiliated
Employers will provide a benefit expressed as a life annuity commencing at age
sixty-five that equals or exceeds 20% of the Participant’s highest average
compensation for the five consecutive years for which the Participant had the
highest compensation.

 

43



--------------------------------------------------------------------------------

17.3.3 All accruals of Affiliated Employer derived benefits, whether or not
attributable to years for which the Plan is Top-Heavy, may be used in computing
whether the minimum accrual requirements of Section 17.3.2 are satisfied.

17.3.4 If the form of benefit is other than a single life annuity, the
Participant must receive an amount that is the actuarial equivalent of the
minimum single life annuity benefit. If the benefit commences at a date other
than at age sixty-five, the Participant must receive at least an amount that is
the actuarial equivalent of the minimum single life annuity benefit commencing
at age sixty-five.

17.3.5 The minimum accrued benefit required (to the extent required to be
nonforfeitable under Section 416(b) of the Code) may not be suspended or
forfeited under Sections 411(a)(3)(B) or 411(a)(3)(D) of the Code.

17.3.6 For purposes of satisfying the minimum benefit requirement of
Section 416(c)(1) of the Code and the Plan, in determining years of service with
an Affiliated Employer, any service with an Affiliated Employer shall be
disregarded to the extent that such service occurs during a Plan Year when the
Plan benefits (within the meaning of Section 410(b) of the Code) no Key Employee
or former Key Employee.

17.4 Nonforfeitable Interest. For any Plan Year in which this Plan is Top-Heavy,
the nonforfeitable interest of each Participant in his employer-derived accrued
benefits shall be determined on the basis of the following: 0% vesting prior to
3 years of service and 100% vesting after 3 years of service. The minimum
vesting schedule applies to all benefits within the meaning of Section 411(a)(7)
of the Code except those attributable to employee contributions, including
benefits accrued before the effective date of Section 416 of the Code and
benefits accrued before the Plan became Top-Heavy. Further, no reduction in
vested benefits may occur in the event the Plan’s status as Top-Heavy changes
for any Plan Year. However, this Section does not apply to the accrued benefits
of any Participant who does not have an Hour of Service after the Plan has
initially become Top-Heavy and such Participant’s accrued benefits attributable
to employer contributions will be determined without regard to this Section. If
the vesting schedule under the Plan shifts in or out of the above schedule for
any Plan Year because of the Plan’s Top-Heavy status, such shift is an amendment
to the vesting schedule and Section 15.2 of the Plan applies.

SECTION 18

MINIMUM DISTRIBUTION REQUIREMENTS

18.1 General Rules.

18.1.1 Effective Date. The provisions of this Section 18 will apply for purposes
of determining required minimum distributions for calendar years beginning with
the 2003 calendar year.

 

44



--------------------------------------------------------------------------------

18.1.2 Precedence. The requirements of this Section 18 will take precedence over
any inconsistent provisions of the Plan.

18.1.3 Requirements of Treasury Regulations Incorporated. All distributions
required under this Section 18 will be determined and made in accordance with
the Treasury regulations under Section 401(a)(9) of the Code.

18.1.4 TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions
of this Section 18, other than Section 18.1.3, distributions may be made under a
designation made before January 1, 1984, in accordance with Section 242(b)(2) of
the Tax Equity and Fiscal Responsibility Act (TEFRA) and the provisions of the
Plan that relate to Section 242(b)(2) of TEFRA.

18.2 Time and Manner of Distribution.

18.2.1 Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s Required Beginning Date.

18.2.2 Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

(a) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, then distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70 1/2, if later.

(b) If the Participant’s surviving spouse is not the Participant’s sole
designated beneficiary, then distributions to the designated beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.

(c) If there is no designated beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

(d) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Section 18.2.2, other than
Section 18.2.2(a), will apply as if the surviving spouse were the Participant.

For purposes of this Section 18.2.2 and Section 18.5, distributions are
considered to begin on the Participant’s Required Beginning Date (or, if
Section 18.2.2(d) applies, the date distributions are required to begin to the
surviving spouse under Section 18.2.2(a)). If annuity

 

45



--------------------------------------------------------------------------------

payments irrevocably commence to the Participant before the Participant’s
Required Beginning Date (or to the Participant’s surviving spouse before the
date distributions are required to begin to the surviving spouse under
Section 18.2.2(a)), the date distributions are considered to begin is the date
distributions actually commence.

18.2.3 Form of Distribution. Unless the Participant’s interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the Required Beginning Date, as of the first distribution calendar
year distributions will be made in accordance with Sections 18.3, 18.4 and 18.5.
If the Participant’s interest is distributed in the form of an annuity purchased
from an insurance company, distributions thereunder will be made in accordance
with the requirements of Section 401(a)(9) of the Code and the Treasury
regulations. Any part of the Participant’s interest which is in the form of an
individual account described in Section 414(k) of the Code will be distributed
in a manner satisfying the requirements of Section 401(a)(9) of the Code and the
Treasury regulations that apply to individual accounts.

18.3 Determination of Amount To Be Distributed Each Year.

18.3.1 General Annuity Requirements. If the Participant’s interest is paid in
the form of annuity distributions under the Plan, payments under the annuity
will satisfy the following requirements:

(a) the annuity distributions will be paid in periodic payments made at
intervals not longer than one year;

(b) the distribution period will be over a life (or lives) or over a period
certain not longer than the period described in Section 18.4 or 18.5;

(c) once payments have begun over a period certain, the period certain will not
be changed even if the period certain is shorter than the maximum permitted;

(d) payments will either be nonincreasing or increase only as follows:

(1) by an annual percentage increase that does not exceed the annual percentage
increase in a cost-of-living index that is based on prices of all items and
issued by the Bureau of Labor Statistics;

(2) to the extent of the reduction in the amount of the Participant’s payments
to provide for a survivor benefit upon death, but only if the beneficiary whose
life was being used to determine the distribution period described in
Section 18.4 dies or is no longer the Participant’s beneficiary pursuant to a
qualified domestic relations order within the meaning of Section 414(p) of the
Code;

(3) to provide cash refunds of employee contributions upon the Participant’s
death; or

 

46



--------------------------------------------------------------------------------

(4) to pay increased benefits that result from a Plan amendment.

(5) as otherwise permitted in accordance with Q&A-14 of Section 1.401(a)(9)-6 of
the Treasury regulations.

18.3.2 Amount Required To Be Distributed By Required Beginning Date. The amount
that must be distributed on or before the Participant’s Required Beginning Date
(or, if the Participant dies before distributions begin, the date distributions
are required to begin under Section 18.2.2(a) or (b)) is the payment that is
required for one payment interval. The second payment need not be made until the
end of the next payment interval even if that payment interval ends in the next
calendar year. Payment intervals are the periods for which payments are
received, e.g., bi monthly, monthly, semi-annually, or annually. All of the
Participant’s benefit accruals as of the last day of the first distribution
calendar year will be included in the calculation of the amount of the annuity
payments for payment intervals ending on or after the Participant’s Required
Beginning Date.

18.3.3 Additional Accruals After First Distribution Calendar Year. Any
additional benefits accruing to the Participant in a calendar year after the
first distribution calendar year will be distributed beginning with the first
payment interval ending in the calendar year immediately following the calendar
year in which such amount accrues.

18.4 Requirements for Annuity Distributions That Commence During Participant’s
Lifetime.

18.4.1 Joint Life Annuities Where the Beneficiary Is Not the Participant’s
Spouse. If the Participant’s interest is being distributed in the form of a
joint and survivor annuity for the joint lives of the Participant and a
nonspouse beneficiary, annuity payments to be made on or after the Participant’s
Required Beginning Date to the designated beneficiary after the Participant’s
death must not at any time exceed the applicable percentage of the annuity
payment for such period that would have been payable to the Participant using
the table set forth in Q&A-2 of Section 1.401(a)(9)-6 of the Treasury
regulations. If the form of distribution combines a joint and survivor annuity
for the joint lives of the Participant and a nonspouse beneficiary and a period
certain annuity, the requirement in the preceding sentence will apply to annuity
payments to be made to the designated beneficiary after the expiration of the
period certain.

18.4.2 Period Certain Annuities. Unless the Participant’s spouse is the sole
designated beneficiary and the form of distribution is a period certain and no
life annuity, the period certain for an annuity distribution commencing during
the Participant’s lifetime may not exceed the applicable distribution period for
the Participant under the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the Treasury regulations for the calendar year that
contains the annuity starting date. If the annuity starting date precedes the
year in which the Participant reaches age 70, the applicable distribution period
for the Participant is the distribution period for age 70 under the Uniform
Lifetime Table set forth in Section 1.401(a)(9)-9 of the Treasury regulations
plus the excess of 70 over the age of the Participant as of the Participant’s
birthday in the year that contains the annuity starting date. If the
Participant’s spouse is the Participant’s

 

47



--------------------------------------------------------------------------------

sole designated beneficiary and the form of distribution is a period certain and
no life annuity, the period certain may not exceed the longer of the
Participant’s applicable distribution period, as determined under this
Section 18.4.2, or the joint life and last survivor expectancy of the
Participant and the Participant’s spouse as determined under the Joint and Last
Survivor Table set forth in Section 1.401(a)(9)-9 of the Treasury regulations,
using the Participant’s and spouse’s attained ages as of the Participant’s and
spouse’s birthdays in the calendar year that contains the annuity starting date.

18.5 Requirements for Minimum Distributions Where Participant Dies Before Date
Distributions Begin.

18.5.1 Participant Survived By Designated Beneficiary. If the Participant dies
before the date distribution of his or her interest begins and there is a
designated beneficiary, the Participant’s entire interest will be distributed,
beginning no later than the time described in Section 18.2.2(a) or (b), over the
life of the designated beneficiary or over a period certain not exceeding:

(a) unless the annuity starting date is before the first distribution calendar
year, the life expectancy of the designated beneficiary using the beneficiary’s
age as of the beneficiary’s birthday in the calendar year immediately following
the calendar year of the Participant’s death; or

(b) if the annuity starting date is before the first distribution calendar year,
the life expectancy of the designated beneficiary using the beneficiary’s age as
of the beneficiary’s birthday in the calendar year that contains the annuity
starting date.

18.5.2 No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

18.5.3 Death of Surviving Spouse Before Distributions to Surviving Spouse Begin.
If the Participant dies before the date distribution of his or her interest
begins, the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, and the surviving spouse dies before distributions to the surviving
spouse begin, this Section 18.5 will apply as if the surviving spouse were the
Participant, except that the time by which distributions must begin will be
determined without regard to Section 18.2.2(a).

18.6 Definitions.

18.6.1 Designated Beneficiary. The individual who is designated as the
beneficiary under the Plan and is the designated beneficiary under
Section 401(a)(9) of the Code and Section 1.401(a)(9)-1, Q&A 4, of the Treasury
regulations.

18.6.2 Distribution Calendar Year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which

 

48



--------------------------------------------------------------------------------

contains the Participant’s Required Beginning Date. For distributions beginning
after the Participant’s death, the first distribution calendar year is the
calendar year in which distributions are required to begin pursuant to
Section 18.2.2.

18.6.3 Life Expectancy. Life expectancy as computed by use of the Single Life
Table in Section 1.401(a)(9)-9 of the Treasury regulations.

18.6.4 Required Beginning Date. The date specified in Section 2.1.16 of the
Plan.

SECTION 19

EFFECTIVE DATES

Except as otherwise specifically provided by the terms of the Plan including the
terms of this Section 18, this amendment and restatement is intended to be
effective as of January 1, 2007. With respect to each change made to satisfy the
provisions of (1) Economic Growth and Tax Relief Reconciliation Act of 2001
(with technical corrections made by the Job Creation and Worker Assistance Act
of 2002), (2) the Pension Funding Equity Act of 2004, and (3) the American Jobs
Creation Act of 2004, (4) any other change in the Code or ERISA, or
(5) regulations, rulings, or other published guidance issued under the Code or
ERISA (a “Compliance Amendment”), such provisions are effective the first day of
the first period (which may or may not be the first day of a Plan Year) with
respect to which such change became required because of such provision
(including any day that became such as a result of an election or waiver by an
employee or exemption issued under the Code or ERISA) including, but not limited
to, the following:

(a) Section 5.1.2 and Article 18 (minimum required distributions) generally is
effective for minimum distributions for calendar years beginning with the 2003
calendar year.

(b) Section 5.5.3 and Section 7.4.3 (compensation limit) is effective for
determining benefit accruals in plan years beginning after December 31, 2001.

(c) Section 5.9.5 (applicable mortality table) for annuity starting dates after
December 30, 2002).

(d) Section 7 (limitations on benefits) is generally effective for limitation
years ending after December 31, 2001.

(e) Section 15.2 (vesting schedule changes) is effective for plan amendments
adopted after August 9, 2006.

(f) Section 16.6.1 (automatic rollover) is effective for distributions after
December 31, 2005 (for distributions after March 27, 2005 and before January 1,
2006 mandatory distributions were limited to amounts less than or equal to
$1,000).

 

49



--------------------------------------------------------------------------------

(g) Section 16.7 (direct rollovers) is effective for distributions made after
December 31, 2001.

(h) Section 17 (top heavy) is effective for Plan Years beginning after
December 31, 2001.

IN WITNESS WHEREOF, the undersigned has hereunto caused its name to be
subscribed as of this 28th day of January, 2008.

 

CONVERGYS CORPORATION EMPLOYEE BENEFITS COMMITTEE By:   /s/ Patrick F. Dearing  
Authorized Committee Member

 

50



--------------------------------------------------------------------------------

TABLE 1

CONVERGYS CORPORATION PENSION PLAN

EARLY COMMENCEMENT REDUCTION FACTORS

 

Payment Age

   Factor Applied to
Cash Balance
Account

20

   0.102508

21

   0.107604

22

   0.112964

23

   0.118602

24

   0.124532

25

   0.130770

26

   0.137335

27

   0.144242

28

   0.151512

29

   0.159164

30

   0.167220

31

   0.175701

32

   0.184633

33

   0.194039

34

   0.203948

35

   0.214386

36

   0.225385

37

   0.236977

38

   0.249194

39

   0.262074

40

   0.275654

41

   0.289975

42

   0.305081

43

   0.321017

44

   0.337832

45

   0.355579

46

   0.374312

47

   0.394090

48

   0.414977

49

   0.437039

50

   0.460347

51

   0.484979

52

   0.511015

53

   0.538541

54

   0.567652

55

   0.598445

56

   0.631027

57

   0.665511

58

   0.702019

59

   0.744277

60

   0.789376

61

   0.837535

62

   0.888996

63

   0.924556

64

   0.961538

65

   1.000000

 

A-1



--------------------------------------------------------------------------------

TABLE 2

CONVERGYS CORPORATION PENSION PLAN

DEFERRED ANNUITY CONVERSION FACTORS

 

Payment Age

   Factor

20

   1.660625

21

   1.727050

22

   1.796132

23

   1.867977

24

   1.942696

25

   2.020404

26

   2.101220

27

   2.185269

28

   2.272679

29

   2.363587

30

   2.458130

31

   2.556455

32

   2.658713

33

   2.765062

34

   2.875664

35

   2.990691

36

   3.110319

37

   3.234731

38

   3.364121

39

   3.498686

40

   3.638633

41

   3.784178

42

   3.935545

43

   4.092967

44

   4.256686

45

   4.426953

46

   4.604032

47

   4.788193

48

   4.979720

49

   5.178909

50

   5.386066

51

   5.601508

52

   5.825569

53

   6.058591

54

   6.300935

55

   6.552972

56

   6.815091

57

   7.087695

58

   7.371203

59

   7.666051

60

   7.972693

61

   8.291601

62

   8.623265

63

   8.968195

64

   9.326923

65 and over

   9.700000

Note: Other factors apply for Normal Retirement Dates later than 65

 

A-2